Exhibit 10.1



CONTRIBUTION, CONVEYANCE AND ASSUMPTION
AGREEMENT


This Contribution, Conveyance and Assumption Agreement (this “Agreement”), dated
as of June 23, 2014 (the “Execution Date”), is by and among Tesoro Corporation,
a Delaware corporation (“Tesoro”), Tesoro Refining & Marketing Company LLC, a
Delaware limited liability company (“TRMC”), Tesoro Alaska Company LLC, a
Delaware limited liability company (“TAC”), Tesoro Logistics LP, a Delaware
limited partnership (the “Partnership”), Tesoro Logistics GP, LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”), Tesoro Logistics Operations LLC, a Delaware limited
liability company (the “Operating Company”), and Tesoro Logistics Pipelines LLC,
a Delaware limited liability company (“TLP”). The above-named entities are
sometimes referred to in this Agreement individually as a “Party” and
collectively as the “Parties.”


RECITALS


WHEREAS, Tesoro is the owner of Tesoro Alaska Pipeline Company LLC, a Delaware
limited liability company (“TAPC”), which in turn is the owner of a 69-mile
common carrier refined products pipeline running from TAC’s Kenai Refinery to
Anchorage, Alaska (the “Tesoro Alaska Pipeline”);


WHEREAS, TAC is the owner of a two-lane truck terminal, and six storage tanks
with approximately two hundred thirteen thousand (213,000) barrels of storage
capacity, located in Nikiski, Alaska (collectively, the “Nikiski Assets”);


WHEREAS, TRMC is the owner of (i) a three-lane truck terminal for the
terminalling of gasoline and diesel products, (ii) a two-lane truck terminal for
the terminalling of propane, and (iii) a liquefied petroleum gas rail facility,
all located at TRMC’s refinery in Martinez, California (collectively, the
“Martinez Assets”);


WHEREAS, TRMC is the owner of (i) a two-lane truck terminal for the terminalling
of diesel products, (ii) a two-lane truck terminal for the terminalling of
propane, (iii) a liquefied petroleum gas rail facility, and (iv) four crude and
black oil storage tanks with a shell capacity of approximately one million five
hundred thousand (1,500,000) barrels, all located at TRMC’s refinery in
Anacortes, Washington (collectively, the “Anacortes Assets”);


WHEREAS, Tesoro, TAC and TRMC (collectively, the “Contributors”) desire to
contribute these assets to the General Partner, the General Partner desires to
contribute these assets to the Partnership, the Partnership desires to
contribute these assets to the Operating Company, and the Operating Company
desires to contribute the interest in TAPC to TLP, all on the terms and
conditions set forth herein; and


WHEREAS, the contribution of TAPC from Tesoro to TLP and the resulting change of
control of the Tesoro Alaska Pipeline requires the consent and approval of the
Regulatory Commission of Alaska (the “RCA”).





--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1    Capitalized terms used herein have the respective meanings
ascribed to such terms below:


“Affiliate” has the meaning set forth in the Third Amended and Restated Omnibus
Agreement.


“Agreement” has the meaning set forth in the introduction to this Agreement.


“Anacortes Assets” has the meaning set forth in the Recitals, including certain
other related assets and properties that are either located on the same parcel
of real estate or used in connection therewith, and all contracts, permits,
licenses and other intangible rights related to such assets to the extent
assignable and to the extent used in connection with the ownership and operation
of the assets and properties described above, and those applicable assets which
are listed in detail on Exhibit A hereto.


“Anacortes Rail Lease Amendment” means that certain First Amendment to Ground
Lease, to be executed as of the First Closing Date by and between TRMC, as
landlord, and the Operating Company, as tenant.


“Anacortes Storage Agreement” means that certain Storage Services Agreement -
Anacortes, to be executed as of the First Closing Date by and among TRMC, the
General Partner, the Partnership and the Operating Company.


“Anacortes Storage Lease Agreement” means that certain Ground Lease, to be
executed as of the First Closing Date by and between TRMC, as landlord, and the
Operating Company, as tenant.


“Anacortes Track Use and Throughput Agreement” means that certain Anacortes
Track Use and Throughput Agreement dated as of November 15, 2012, by and among
TRMC, the General Partner, the Partnership and the Operating Company.
  
“Anacortes TSA” means that certain Terminalling Services Agreement - Anacortes,
to be executed as of the First Closing Date by and among TRMC, the General
Partner, the Partnership and the Operating Company.


“Assets” means the First Closing Date Assets and the TAPC Equity.


“ATUTA Amendment” means that certain Amendment No. 1 to the Anacortes Track Use
and Throughput Agreement, to be executed as of the First Closing Date by and
among TRMC and the Operating Company.



2

--------------------------------------------------------------------------------



“Bill of Sale” means a Bill of Sale, Assignment and Assumption to be executed by
Tesoro, TAC, TRMC, the General Partner and the Partnership on the First Closing
Date in favor of the Operating Company, substantially in the form attached
hereto as Exhibit E-1, or on the Second Closing Date, in favor of TLP,
substantially in the form attached hereto as Exhibit E-2, to evidence the
conveyance of the applicable Assets as of the First Closing Date or the Second
Closing Date, as appropriate.


“Commercial Agreements” means the Nikiski TSA, the Martinez TSA, the Anacortes
TSA and the Anacortes Storage Agreement.


“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.


“Contributors” has the meaning set forth in the Recitals.


“Evercore” means Evercore Group L.L.C., the financial advisor to the conflicts
committee of the board of directors of the General Partner.


“Excluded Assets and Liabilities” means the assets, properties,
responsibilities, coverages or liabilities, as set forth on Exhibit C to this
Agreement that might otherwise be considered part of the Assets.


“Execution Date” has the meaning set forth in the introduction to this
Agreement.


“First Closing Date” has the meaning set forth in Section 2.7(a).


“First Closing Date Assets” means (i) the Nikiski Assets; (ii) the Martinez
Assets; (iii) the Anacortes Assets; and (iv) with respect to Section 2.3 and
Section 2.4, the First Closing Date Assets shall also include the Commercial
Agreements and the Martinez Rights Agreement.


“General Partner” has the meaning set forth in the introduction to this
Agreement.


“General Partner Contribution” has the meaning set forth in Section 2.3(a).


“General Partner Unit” means a general partner unit representing a general
partner interest in the Partnership having the rights set forth in the
Partnership Agreement.


“GP LLC Agreement Amendment” means that certain Amendment No. 1 to the Second
Amended and Restated Limited Liability Company Agreement of Tesoro Logistics GP,
LLC, to be executed as of the Second Closing Date by and among Tesoro, TRMC and
TAC.


“Losses” has the meaning set forth in the Third Amended and Restated Omnibus
Agreement.


“Martinez Assets” has the meaning set forth in the Recitals, including certain
other related assets and properties that are either located on the same parcel
of real estate or used in connection therewith, and all contracts, permits,
licenses and other intangible rights related to such assets to the extent
assignable and to the extent used in connection with the ownership and

3

--------------------------------------------------------------------------------



operation of the assets and properties described above, and those applicable
assets which are listed in detail on Exhibit A hereto.


“Martinez License Agreement” means that certain License Agreement, to be
executed as of the First Closing Date by and between TRMC and the Operating
Company in connection with the Martinez Terminal Property.


“Martinez Rights Agreement” means that certain Martinez Rights Agreement, to be
executed as of the First Closing Date by and among TRMC, the General Partner,
the Partnership and the Operating Company.


“Martinez Terminal Property” has the meaning given to that term in the Martinez
Rights Agreement.


“Martinez TSA” means that certain Terminalling Services Agreement - Martinez, to
be executed as of the First Closing Date by and among TRMC, the General Partner,
the Partnership and the Operating Company.


“Material Adverse Effect” has the meaning set forth in Section 3.6(a).


“Nikiski Assets” has the meaning set forth in the Recitals, including certain
other related assets and properties that are either located on the same parcel
of real estate or used in connection therewith, and all contracts, permits,
licenses and other intangible rights related to such assets to the extent
assignable and to the extent used in connection with the ownership and operation
of the assets and properties described above, and those applicable assets which
are listed in detail on Exhibit A hereto.


“Nikiski TSA” means that certain Terminalling Services Agreement - Nikiski, to
be executed as of the First Closing Date by and among TAC, the General Partner,
the Partnership and the Operating Company.


“Operating Company” has the meaning set forth in the introduction to this
Agreement.


“OSA Termination Agreement” means that certain Termination Agreement, to be
executed as of the First Closing Date by and among Tesoro, Tesoro Companies,
Inc., TRMC, the General Partner, the Operating Company, TAC and Tesoro High
Plains Pipeline Company LLC, terminating the Amended and Restated Operational
Services Agreement dated as of April 1, 2012, by and among the same parties, as
amended, supplemented and restated from time to time.


“Parcel Map Approval” has the meaning given to that term in the Martinez Rights
Agreement.


“Partnership” has the meaning set forth in the introduction to this Agreement.


“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 26, 2011, as such
agreement may be amended, supplemented or restated from time to time.

4

--------------------------------------------------------------------------------



“Partnership Contribution” has the meaning set forth in Section 2.4.


“Partnership Group” has the meaning set forth in the Third Amended and Restated
Omnibus Agreement.


“Partnership’s Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of January 4, 2013, among the Partnership, Bank of America,
as administrative agent, L/C Issuer and lender, and the other lenders party
thereto, as such agreement may be amended, supplemented or restated from time to
time.


“Party” or “Parties” have the meanings given to those terms in the introduction
to this Agreement.


“Permitted Liens” has the meaning set forth in Section 3.2(b).


“Promissory Note” means a Promissory Note to be executed by Tesoro on either the
First Closing Date or the Second Closing Date, as applicable, in favor of the
General Partner, substantially in the form attached hereto as Exhibit D.


“RCA” has the meaning set forth in the Recitals.


“RCA Approval” means the receipt by Tesoro of a written decision or order of the
RCA approving the change of control of the Tesoro Alaska Pipeline from Tesoro to
TLP.


“Real Estate Agreements” means the Anacortes Rail Lease Amendment, the Anacortes
Storage Lease Agreement, the Martinez License Agreement and the Martinez Rights
Agreement.


“Rescission Event” has the meaning set forth in Section 5.1.


“Second Amended and Restated GP LLC Agreement” means the Second Amended and
Restated Limited Liability Company Agreement of Tesoro Logistics GP, LLC, to be
executed as of the First Closing Date by and among Tesoro, TRMC and TAC.


“Second Closing Date” has the meaning set forth in Section 2.7(b).


“Secondment Agreement” means that certain Secondment and Logistics Services
Agreement, to be executed as of the First Closing Date by and between TRMC and
the General Partner.


“TAC” has the meaning set forth in the introduction to this Agreement.


“TAC Contribution” has the meaning set forth in Section 2.2(a).


“TAPC” has the meaning set forth in the Recitals.


“TAPC Equity” means one hundred percent (100%) of the outstanding membership
interests of TAPC.


“TAPC Minimum Commitment” has the meaning set forth in Section 4.2.



5

--------------------------------------------------------------------------------



“TAPC Tariff” means the applicable tariff with respect to the Tesoro Alaska
Pipeline, on file with the RCA.


“Tesoro” has the meaning set forth in the introduction to this Agreement.


“Tesoro Alaska Pipeline” has the meaning set forth in the Recitals.
 
“Tesoro Contribution” has the meaning set forth in Section 2.5(a).


“Third Amended and Restated Omnibus Agreement” means that certain Third Amended
and Restated Omnibus Agreement, to be executed as of the First Closing Date by
and among Tesoro, TRMC, Tesoro Companies, Inc., TAC, the General Partner and the
Partnership, as such agreement may be amended, supplemented or restated from
time to time.


“TLP” has the meaning set forth in the introduction to this Agreement.


“Transaction Documents” has the meaning set forth in Section 3.6(a).


“TRMC” has the meaning set forth in the introduction to this Agreement.


“TRMC Contribution” has the meaning set forth in Section 2.1(a).


ARTICLE II
CONTRIBUTIONS AND ACKNOWLEDGEMENTS


Section 2.1    Conveyances by TRMC to the General Partner.


(a)Effective as of the First Closing Date, TRMC hereby assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the General
Partner, its successors and its assigns, for its and their own use forever, the
entire right, title, interest, responsibilities, coverages and liabilities of
TRMC in and to the Martinez Assets and Anacortes Assets as set forth in this
Agreement, including any responsibilities, coverages and liabilities under any
permit or license included in such assets. The contribution described in this
Section 2.1(a) shall be referred to in this Agreement as the “TRMC
Contribution.” TRMC makes the TRMC Contribution in exchange for the issuance as
of the First Closing Date of an additional membership interest in the General
Partner equal to the percentage increase in the capital of the General Partner
based on the value of the TRMC Contribution, and the General Partner accepts the
TRMC Contribution, as a contribution to the capital of the General Partner.


(b)The Parties hereby acknowledge and agree that the Excluded Assets and
Liabilities related to the Martinez Assets and Anacortes Assets are being
retained by TRMC and are not being contributed or transferred as part of the
TRMC Contribution.


Section 2.2    Conveyances by TAC to the General Partner.


(a)Effective as of the First Closing Date, TAC hereby assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the General
Partner, its successors and its assigns, for its and their own use forever, the
entire right, title, interest,

6

--------------------------------------------------------------------------------



responsibilities, coverages and liabilities of TAC in and to the Nikiski Assets
as set forth in this Agreement, including any responsibilities, coverages and
liabilities under any permit or license included in such assets. The
contribution described in this Section 2.2(a) shall be referred to in this
Agreement as the “TAC Contribution.” TAC makes the TAC Contribution in exchange
for the issuance as of the First Closing Date of a membership interest in the
General Partner equal to the percentage increase in the capital of the General
Partner based on the value of the TAC Contribution, and the General Partner
accepts the TAC Contribution, as a contribution to the capital of the General
Partner.


(b)The Parties hereby acknowledge and agree that the Excluded Assets and
Liabilities related to the Nikiski Assets are being retained by TAC and are not
being contributed or transferred as part of the TAC Contribution.


Section 2.3    Conveyances by the General Partner to the Partnership.


(a)Effective as of the First Closing Date and immediately after the completion
of the TRMC Contribution and the TAC Contribution, the General Partner hereby
assigns, transfers, contributes, grants, bargains, conveys, sets over and
delivers to the Partnership, its successors and its assigns, for its and their
own use forever, the entire right, title, interest, responsibilities, coverages
and liabilities of the General Partner in and to the First Closing Date Assets,
including any responsibilities, coverages and liabilities under any permit or
license included in such assets, and the General Partner’s interest in the
Commercial Agreements and the Martinez Rights Agreement. The contribution
described in this Section 2.3(a) shall be referred to in this Agreement as the
“General Partner Contribution.”


(b)The General Partner shall make the General Partner Contribution in exchange
for the distribution or issuance by the Partnership of the following as of the
First Closing Date in consideration of the conveyance and transfer of the First
Closing Date Assets:


(i)a distribution of $214.4 million in cash;


(ii)the issuance to the General Partner of a number of General Partner Units in
the Partnership with a value equal to a percentage of $27 million necessary to
maintain the General Partner’s two percent (2%) general partner interest in the
Partnership, which unit price shall be based on the average closing price of the
Common Units for the last ten (10) trading days prior to the First Closing Date
and which number of units shall be rounded up to the next highest number of
whole units; and


(iii)the issuance to the General Partner of a number of Common Units with a
value equal to a percentage (determined by one minus the percentage used in
Section 2.3(b)(ii)) of $27 million, which unit price shall be based on the
average closing price of the Common Units for the last ten (10) trading days
prior to the First Closing Date and which number of units shall be rounded down
to the next lowest number of whole units.


(c)With respect to the distribution of the $214.4 million in cash referenced in
Section 2.3(b)(i), the Partnership shall borrow up to $214.4 million under the
Partnership’s

7

--------------------------------------------------------------------------------



Credit Agreement, which borrowed funds shall be distributed in cash to the
General Partner by wire transfer of such funds directly from the applicable
lender under the Partnership’s Credit Agreement to an account designated by the
General Partner. After such distribution by the Partnership, Tesoro will execute
a Promissory Note and the General Partner will provide pursuant thereto a loan
of up to $214.4 million to Tesoro. The General Partner’s loan to Tesoro will be
made by a wire transfer from the General Partner to an account designated by
Tesoro. The portion of the distribution to the General Partner in excess of
amounts distributed out of debt proceeds shall be made to reimburse the General
Partner for capital expenditures described in Section 1.707-4(d) of the Treasury
Regulations to the extent such distribution does not exceed the amount of
capital expenditures described in Section 1.707-4(d) of the Treasury
Regulations.


(d)The Partnership accepts the General Partner Contribution as a contribution to
the capital of the Partnership.


Section 2.4    Conveyances by the Partnership to the Operating Company.
Effective as of the First Closing Date and immediately after the General Partner
Contribution, the Partnership hereby assigns, transfers, contributes, grants,
bargains, conveys, sets over and delivers to the Operating Company, its
successors and its assigns, for its and their own use forever, the entire right,
title, interest, responsibilities, coverages and liabilities of the Partnership
in and to the First Closing Date Assets, including any responsibilities,
coverages and liabilities under any permit or license included in such assets,
and the Partnership’s interest in the Commercial Agreements and the Martinez
Rights Agreement. The contribution described in this Section 2.4 shall be
referred to in this Agreement as the “Partnership Contribution.” The Partnership
hereby makes the Partnership Contribution as a capital contribution to the
capital of the Operating Company and the Operating Company hereby accepts the
Partnership Contribution as a contribution to the capital of the Operating
Company.


Section 2.5    Conveyance of TAPC Equity.


(a)Effective as of the Second Closing Date, Tesoro hereby assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the General
Partner, its successors and its assigns, for its and their own use forever, the
entire right, title, interest, responsibilities, coverages and liabilities of
Tesoro in and to the TAPC Equity. The contribution described in this Section
2.5(a) shall be referred to in this Agreement as the “Tesoro Contribution.”
Tesoro makes the Tesoro Contribution in exchange for the issuance as of the
Second Closing Date of an additional membership interest in the General Partner
equal to the percentage increase in the capital of the General Partner based on
the value of the Tesoro Contribution, and the General Partner accepts the Tesoro
Contribution, as a contribution to the capital of the General Partner.


(b)Effective as of the Second Closing Date and immediately after the completion
of the Tesoro Contribution, the General Partner hereby assigns, transfers,
contributes, grants, bargains, conveys, sets over and delivers to the
Partnership, its successors and its assigns, for its and their own use forever,
the entire right, title, interest, responsibilities, coverages and liabilities
of the General Partner in and to the TAPC Equity. The Partnership accepts such
contribution as a contribution to the capital of the Partnership.



8

--------------------------------------------------------------------------------



(c)The General Partner shall make the contribution described in Section 2.5(b)
in exchange for the distribution by the Partnership of $28.6 million in cash.
The Partnership may make such distribution either from cash on hand or may
borrow up to $28.6 million under the Partnership’s Credit Agreement, which
borrowed funds shall be distributed in cash to the General Partner by wire
transfer directly from the applicable lender under the Partnership’s Credit
Agreement to an account designated by the General Partner. After the
distribution by the Partnership to the General Partner of the $28.6 million,
Tesoro shall execute a Promissory Note and the General Partner will provide
pursuant thereto a loan of up to $28.6 million to Tesoro. The General Partner’s
loan to Tesoro will be made by a wire transfer from the General Partner to an
account designated by Tesoro. If applicable, the portion of the distribution to
the General Partner in excess of amounts distributed out of debt proceeds shall
be made to reimburse the General Partner for capital expenditures described in
Section 1.707-4(d) of the Treasury Regulations to the extent such distribution
does not exceed the amount of capital expenditures described in Section
1.707-4(d) of the Treasury Regulations.


(d)Effective as of the Second Closing Date and immediately after the
contribution described in Section 2.5(b), the Partnership hereby assigns,
transfers, contributes, grants, bargains, conveys, sets over and delivers to the
Operating Company, its successors and its assigns, for its and their own use
forever, the entire right, title, interest, responsibilities, coverages and
liabilities of the Partnership in and to the TAPC Equity. The Partnership hereby
makes such contribution as a capital contribution to the capital of the
Operating Company and the Operating Company hereby accepts such contribution as
a contribution to the capital of the Operating Company.


(e)Effective as of the Second Closing Date and immediately after the
contribution described in Section 2.5(d), the Operating Company hereby assigns,
transfers, contributes, grants, bargains, conveys, sets over and delivers to
TLP, its successors and its assigns, for its and their own use forever, the
entire right, title, interest, responsibilities, coverages and liabilities of
the Operating Company in and to the TAPC Equity. The Operating Company hereby
makes such contribution as a capital contribution to the capital of TLP and TLP
hereby accepts such contribution as a contribution to the capital of TLP.


(f)Effective as of the Second Closing Date, Tesoro shall assume from TAPC the
line-item liabilities, and TAPC shall distribute to Tesoro the intercompany
receivables, each as indicated on Exhibit F. If after the Second Closing Date,
the General Partner determines that the transactions indicated on Exhibit F have
not been completed as required by this Section 2.5(f), then the Parties shall
promptly take such action as may be necessary to complete such transactions as
indicated on Exhibit F.


Section 2.6    Conveyances of Remaining Assets, if any. If any of the First
Closing Date Assets are not conveyed as of the First Closing Date due to any of
the Contributors awaiting the requisite consents to such conveyance and
transfer, the applicable Contributor agrees to use its reasonable commercial
efforts to promptly obtain, or cause to be obtained, any written consents
necessary to ultimately convey to the Operating Company, in accordance with the
procedures in this Article II, the benefit thereof, it being understood that
such reasonable commercial efforts shall not include any requirement to offer or
grant financial accommodations to any third party or to remain secondarily
liable with respect to such items. The applicable

9

--------------------------------------------------------------------------------



Contributor shall cooperate with the Operating Company in such manner as may be
reasonably requested in connection therewith, including without limitation,
active participation in visits to and meetings, discussions and negotiations
with all persons or entities with the authority to grant or withhold consent. To
the extent that any such consents cannot be obtained and could cause a default
or forfeiture of rights, the portion of the First Closing Date Assets for which
such consent is required shall be deemed not conveyed or transferred until such
required consent is obtained. During the period before such consent is obtained,
the Operating Company shall provide operating services with respect to such
First Closing Date Assets, and in such instance, the applicable Contributor and
the Operating Company will use their reasonable commercial efforts to take such
actions as may be possible without violation or breach of any such nonassignable
items to effectively grant the Operating Company the economic benefits of, and
impose upon the Operating Company the economic burdens of, such items. The
Parties shall convey and transfer any such First Closing Date Assets to which
this Section 2.6 applies upon the receipt of the required consents in the same
fashion and manner as required by this Article II for the First Closing Date
Assets conveyed and transferred as of the First Closing Date.


Section 2.7    Closing.


(a)The closing of the contribution of the First Closing Date Assets, as
contemplated by Sections 2.1 through 2.4 of this Agreement, shall take place at
the offices of the Partnership, located at 19100 Ridgewood Parkway, San Antonio,
Texas, on a date mutually agreed by the Parties in writing (the “First Closing
Date”).


(b)The closing of the contribution of the TAPC Equity, as contemplated by
Section 2.5 of this Agreement, shall take place at the offices of the
Partnership, located at 19100 Ridgewood Parkway, San Antonio, Texas, on a date
mutually agreed by the Parties in writing as soon as practicable after the
receipt of the RCA Approval (the “Second Closing Date”); provided, however, that
the Second Closing Date shall not occur prior to the First Closing Date.


Section 2.8    Conditions Precedent. The obligation of the Parties to consummate
the transactions contemplated herein is subject to the satisfaction, or waiver,
as appropriate, of the following conditions precedent:


(a)as of the First Closing Date and the Second Closing Date, the receipt by the
Parties of all permits, consents, approvals, authorizations, orders,
registrations, filings or qualifications of or with any court, governmental
agency or body having jurisdiction over Parties required in connection with the
execution, delivery and performance of the Transaction Documents;


(b)as of the First Closing Date:


(i)that Evercore shall have delivered, and not withdrawn, its fairness opinion;


(ii)the execution and delivery by an officer of each of TRMC, TAC, the General
Partner (on behalf of itself and the Partnership) and the Operating Company of a
certificate to the effect that (1) the applicable representations and warranties
contained in this Agreement are true and correct in all respects on and

10

--------------------------------------------------------------------------------



as of the First Closing Date, as though made on and as of the First Closing Date
and (2) each condition specified in Section 2.8(a) and this Section 2.8(b) is
satisfied in all respects;


(iii)the execution and delivery by the respective parties thereto of the
following documents:


(1)the Commercial Agreements;


(2)the Real Estate Agreements;


(3)the Third Amended and Restated Omnibus Agreement;


(4)the Secondment Agreement;


(5)the Second Amended and Restated GP LLC Agreement;


(6)the ATUTA Amendment;


(7)the OSA Termination Agreement; and


(8)a closing escrow agreement among the Parties and the parties to the other
Transaction Documents to effect the closing into escrow with McGuireWoods LLP of
all of the Transaction Documents related to the contribution of the First
Closing Date Assets;


(iv)the execution and delivery by Tesoro to the General Partner of a Promissory
Note, to evidence the funds loaned by the General Partner to Tesoro pursuant to
Section 2.3(c);


(v)the execution and delivery by TRMC and TAC, as applicable, and the Operating
Company of consent and assignment agreements for the assignment of certain
contracts listed on Exhibit A, all in form and substance satisfactory to the
parties thereto; and


(vi)the execution and delivery by TRMC, TAC, the General Partner, the
Partnership and the Operating Company of all documents and instruments necessary
and appropriate to convey the First Closing Date Assets to the Operating
Company, including a Grant Deed and Bill of Sale and other customary forms as
may be agreed by the Parties; for the avoidance of doubt, the conveyance of
title to any of the First Closing Date Assets from TRMC or TAC, as applicable,
to the Operating Company and assumption of the specified obligations by the
Operating Company is solely to minimize the need for additional conveyance
documents and instruments; the intent of the Parties (and the intended treatment
of the transactions contemplated hereby) is for:


(1)TRMC to convey the Martinez Assets and the Anacortes Assets to the General
Partner pursuant to Section 2.1;



11

--------------------------------------------------------------------------------



(2)TAC to convey the Nikiski Assets to the General Partner pursuant to Section
2.2;


(3)the General Partner to convey the First Closing Date Assets, including its
interest in the Commercial Agreements and the Martinez Rights Agreement, to the
Partnership pursuant to Section 2.3; and


(4)the Partnership to convey the First Closing Date Assets, including its
interest in the Commercial Agreements and the Martinez Rights Agreement, to the
Operating Company pursuant to Section 2.4;


(c)as of the Second Closing Date:


(i)that Evercore shall have not withdrawn its fairness opinion delivered in
connection with the First Closing Date;


(ii)the execution and delivery by an officer of each of Tesoro, the General
Partner (on behalf of itself and the Partnership), the Operating Company and TLP
of a certificate to the effect that (1) the applicable representations and
warranties contained in this Agreement are true and correct in all respects on
and as of the Second Closing Date, as though made on and as of the Second
Closing Date and (2) each condition specified in Section 2.8(a) and this Section
2.8(c) is satisfied in all respects;


(iii)the execution and delivery by Tesoro to the General Partner of a Promissory
Note, to evidence the funds loaned by the General Partner to Tesoro pursuant to
Section 2.5(c);
(iv)if requested by the Parties, the execution and delivery by the Parties and
the parties to the other Transaction Documents, a closing escrow agreement to
effect the closing into escrow with McGuireWoods LLP of all of the Transaction
Documents related to the contribution of the TAPC Equity;


(v)the execution and delivery by the respective parties thereto of the GP LLC
Agreement Amendment;


(vi)the execution and delivery by Tesoro, the General Partner, the Partnership,
the Operating Company and TLP of all documents and instruments necessary and
appropriate to convey the TAPC Equity to TLP, including a Bill of Sale and other
customary forms as may be agreed by the Parties; for the avoidance of doubt, the
conveyance of title to the TAPC Equity from Tesoro to TLP and assumption of the
specified obligations by TLP is solely to minimize the need for additional
conveyance documents and instruments; the intent of the Parties (and the
intended treatment of the transactions contemplated hereby) is for:



12

--------------------------------------------------------------------------------



(1)Tesoro to convey the TAPC Equity to the General Partner pursuant to Section
2.5(a);


(2)the General Partner to convey the TAPC Equity to the Partnership pursuant to
Section 2.5(b);


(3)the Partnership to convey the TAPC Equity to the Operating Company pursuant
to Section 2.5(d); and


(4)the Operating Company to convey the TAPC Equity to TLP pursuant to Section
2.5(e).


ARTICLE III
REPRESENTATIONS


Section 3.1    Representation of Tesoro. Tesoro hereby represents and warrants
to the General Partner, the Partnership, the Operating Company and TLP, as of
the Execution Date and the Second Closing Date, that (a) Tesoro owns and shall
transfer to the General Partner good and valid title to the TAPC Equity, free
and clear of any encumbrances; and (b) TAPC is not engaged in any business other
than owning and operating Tesoro Alaska Pipeline and related assets.


Section 3.2    Representations of TRMC. TRMC hereby represents and warrants to
the General Partner, the Partnership and the Operating Company, as of the
Execution Date and the First Closing Date, as follows:


(a)the Martinez Assets and Anacortes Assets are in good working condition,
suitable for the purposes for which they are being used in accordance with
accepted industry standards and all applicable laws and regulations;


(b)TRMC has title to the Martinez Assets and Anacortes Assets free and clear of
all liens and encumbrances of any kind or nature, other than as set forth on
Exhibit B to this Agreement (the “Permitted Liens”), and sufficient to operate
such assets in accordance with their intended and historical use, subject to all
recorded matters, all physical conditions in existence as of the Execution Date
and the Permitted Liens; and


(c)to TRMC’s knowledge, after reasonable investigation, there are no terms in
any agreements included in the Martinez Assets or Anacortes Assets that would
materially impair the rights granted to the General Partner and the Partnership
Group pursuant to the transactions contemplated by this Agreement.


Section 3.3    Representations of TAC. TAC hereby represents and warrants to the
General Partner, the Partnership and the Operating Company, as of the Execution
Date and the First Closing Date, as follows:


(a)the Nikiski Assets are in good working condition, suitable for the purposes
for which they are being used in accordance with accepted industry standards and
all applicable laws and regulations;



13

--------------------------------------------------------------------------------



(b)TAC has title to the Nikiski Assets free and clear of all liens and
encumbrances of any kind or nature, other than the Permitted Liens, and
sufficient to operate such assets in accordance with their intended and
historical use, subject to all recorded matters, all physical conditions in
existence as of the Execution Date and the Permitted Liens; and


(c)to TAC’s knowledge, after reasonable investigation, there are no terms in any
agreements included in the Nikiski Assets that would materially impair the
rights granted to the General Partner and the Partnership Group pursuant to the
transactions contemplated by this Agreement.


Section 3.4    Representation of the General Partner. The General Partner hereby
represents and warrants to the Contributors as of the Execution Date, the First
Closing Date and the Second Closing Date that the General Partner has full power
and authority to act as general partner of the Partnership in all material
respects.


Section 3.5    Representation of the Partnership. The Partnership hereby
represents and warrants to the General Partner and Tesoro as of the Execution
Date and the First Closing Date that the Common Units and the General Partner
Units of the Partnership issued to the General Partner pursuant to Section
2.3(b) have been duly authorized for issuance and sale to the General Partner
and, when issued and delivered by the Partnership pursuant to this Agreement
against payment of the consideration set forth herein, will be validly issued
and fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-607 and 17-804 of the Delaware Limited Partnership
Act).


Section 3.6    Representations of the Parties. Each Party represents and
warrants, severally as to only itself and not jointly, to the other Parties as
of the Execution Date, the First Closing Date and the Second Closing Date:


(a)The applicable Party has been duly formed or incorporated and is validly
existing as a limited partnership, limited liability company or corporation, as
applicable, in good standing under the laws of its jurisdiction of organization
with full power and authority to enter into and perform its obligations under
this Agreement and the other documents contemplated herein (the “Transaction
Documents”) to which it is a party, to own or lease and to operate its
properties currently owned or leased or to be owned or leased and to conduct its
business. The applicable Party is duly qualified to do business as a foreign
corporation, limited liability company or limited partnership, as applicable,
and is in good standing under the laws of each jurisdiction which requires such
qualification, except where the failure to be so qualified or registered would
not have a material adverse effect on the condition (financial or otherwise),
prospects, earnings, business or properties, taken as a whole, whether or not
arising from transactions in the ordinary course of business, of such Party (a
“Material Adverse Effect”).
    
(b)The applicable Party has all requisite power and authority to execute and
deliver the Transaction Documents to which it is a party and perform its
respective obligations thereunder. All corporate, partnership and limited
liability company action, as the case may be, required to be taken by the
applicable Party or any of its stockholders, members or partners for

14

--------------------------------------------------------------------------------



the execution and delivery by the applicable Party of the Transaction Documents
to which it is a party and the consummation of the transactions contemplated
thereby has been validly taken.


(c)For the applicable Party, each of the Transaction Documents to which it is a
party is a valid and legally binding agreement of such Party, enforceable
against such Party in accordance with its terms, except (i) as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) that the indemnity, contribution and exoneration provisions contained
in any of the Transaction Documents may be limited by applicable laws and public
policy.


(d)Neither the execution, delivery and performance of the Transaction Documents
by the applicable Party that is a party thereto nor the consummation of the
transactions contemplated by the Transaction Documents conflict or will conflict
with, or result or will result in, a breach or violation of or a default under
(or an event that, with notice or lapse of time or both would constitute such an
event), or imposition of any lien, charge or encumbrance upon any property or
assets of any of the applicable Party pursuant to (i) the partnership agreement,
limited liability company agreement, certificate of limited partnership,
certificate of formation or conversion, certificate or articles of
incorporation, bylaws or other constituent document of the applicable Party,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the applicable Party is a party or bound or to which its
property is subject or (iii) any statute, law, rule, regulation, judgment, order
or decree applicable to the applicable Party of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over such Party or any of its properties in a proceeding to which
it or its property is a party, except in the case of clause (ii), liens, charges
or encumbrances arising under security documents for the collateral pledged
under such Party’s applicable credit agreements and except in the case of clause
(iii), where such breach or violation would not reasonably be expected to have a
Material Adverse Effect.


(e)No permit, consent, approval, authorization, order, registration, filing or
qualification of or with any court, governmental agency or body having
jurisdiction over the applicable Party or any of its properties or assets is
required in connection with the execution, delivery and performance of the
Transaction Documents by the applicable Party, the execution, delivery and
performance by the applicable Party that is a party thereto of its respective
obligations under the Transaction Documents or the consummation of the
transactions contemplated by the Transaction Documents other than (i) any filing
related to the sale of the Common Units under this Agreement with federal or
state securities laws authorities, (ii) consents that have been obtained and
(iii) consents where the failure to obtain such consent would not reasonably be
expected to have a Material Adverse Effect.


(f)No action, suit, proceeding, inquiry or investigation by or before any court
or governmental or other regulatory or administrative agency, authority or body
or any arbitrator involving the applicable Party or its property is pending or,
to the knowledge of the applicable Party, threatened or contemplated that
(i) would individually or in the aggregate reasonably be expected to have a
material adverse effect on the performance of the Transaction Documents or

15

--------------------------------------------------------------------------------



the consummation of any of the transactions contemplated therein, or (ii) would
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.


ARTICLE IV
COVENANTS AND INDEMNIFICATION


Section 4.1    Further Assurances. From time to time after the Execution Date,
and without any further consideration, the Parties agree to execute, acknowledge
and deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and to do all
such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so
contributed and assigned (including any actions required to effect the
assignment and conveyance of the Assets as of either the First Closing Date or
the Second Closing Date), and (c) more fully and effectively to carry out the
purposes and intent of this Agreement. Further, each Party shall grant to the
other Party and their respective agents and representatives access to their
respective property after the Execution Date during normal business hours and
subject to standard safety and security procedures of the applicable Party for
purposes of the operation of their respective businesses, as contemplated
hereunder and under the documents referenced herein.


Section 4.2    Throughput At Tesoro Alaska Pipeline.


(a)Subject to available capacity and proration based on the rules and
regulations of the RCA and the TAPC Tariff, and until the Nikiski TSA expires or
is terminated in accordance with its terms, TAC shall throughput at least 29,000
barrels per day (in the months between and including October and March), and
33,000 barrels per day (in the months between and including April and September)
of refined products through the Tesoro Alaska Pipeline (the “TAPC Minimum
Commitment”), prorated monthly, commencing as of the Second Closing Date. TAC
shall pay TAPC, upon being invoiced by TAPC, fees for such throughput as set
forth in the TAPC Tariff, and shall pay TAPC shortfall payments equal to the
difference between (i) the TAPC Minimum Commitment multiplied by the fees to be
paid to TAPC set forth in the TAPC Tariff and (ii) the amount actually
throughput by TAC on the Tesoro Alaska Pipeline multiplied by the fees to be
paid to TAPC set forth in the TAPC Tariff.


(b)Notwithstanding anything herein to the contrary, nothing in this Agreement is
intended, nor shall it be construed or interpreted, as inconsistent with the
obligations of TAPC to provide service in a manner required under Alaska law,
including the Alaska Pipeline Act. Without limiting the generality of the
foregoing, with regard to the common carrier pipeline transportation services
provided by TAPC under its Certificate of Public Convenience and Necessity, the
terms of this Agreement shall not be construed or interpreted (1) as granting an
unreasonable preference or advantage to any person, (2) to subject any person to
an unreasonable prejudice or disadvantage, or (3) to otherwise preclude TAPC
from fulfilling any other regulatory obligation imposed by law. To the extent
that any provision of this Agreement conflicts with the obligations of TAPC
under the Alaska Pipeline Act, regulations or

16

--------------------------------------------------------------------------------



other applicable law, the conflicting provisions of the Alaska Pipeline Act,
regulations or other applicable law shall prevail.


Section 4.3    Remediation at Martinez Assets.


(a)From and after the First Closing Date, TRMC shall be responsible for and
shall perform the cleanup, excavation, permitted in-place disposal, groundwater
monitoring, and periodic reporting with respect to any event, condition or
environmental matter that occurred prior to the First Closing Date with regard
to the Martinez Assets at the applicable site and in areas north, northwest and
south of the applicable site and other remediation work as required by the
California Regional Water Quality Control Board, the US Environmental Protection
Agency Region 9, or any other applicable regulatory agency (the “TRMC Remedial
Work”).  The TRMC Remedial Work will be performed pursuant to The California
Regional Water Quality Control Board Waste Discharge Requirement Order
R2-2004-0056, dated July 20, 2004 and the US Environmental Protection Agency
Region 9 Resource Conservation and Recovery Act 3008(h) Order on Consent No.
RCRA-0986-0013, dated September 6, 1990.    


(b)TRMC shall indemnify, defend and hold harmless the Partnership Group from and
against any Losses suffered or incurred by the Partnership Group by reason of or
arising out of the TRMC Remedial Work, including any failure by TRMC to perform
such TRMC Remedial Work.


(c)Should TRMC default in any obligation under this Agreement to perform TRMC
Remedial Work, and if, as a consequence, a governmental authority or third party
shall notify the Partnership or the Operating Company that the either of them
must perform any TRMC Remedial Work with respect to the Martinez Assets, the
Partnership or the Operating Company, as applicable, shall notify TRMC of the
same, TRMC shall promptly undertake the same, and TRMC shall immediately notify
the relevant Governmental Authority or third party that TRMC shall respond to
such notice in the place of the Partnership or the Operating Company, as
applicable. However, if the Partnership or the Operating Company is compelled to
undertake or pursue TRMC Remedial Work with respect to the Martinez Assets, or
threatened with penalties or other adverse consequences (including damages,
litigation, indemnification obligations, attorneys’ fees, etc.), then the
Operating Company shall have the right and authority, but not the obligation, to
conduct the TRMC Remedial Work with respect to the Martinez Assets at TRMC’s
sole expense. The Operating Company shall have the right to install, maintain,
operate, store, use and remove equipment, including monitoring wells, recovery
wells and other assessment or remediation equipment, to remove, remediate, store
and test soils and groundwater therefrom and thereon and to otherwise take all
actions required to comply with Environmental Laws (as defined in the Third
Amended and Restated Omnibus Agreement). The Operating Company shall promptly
provide TRMC copies of all correspondence between the Operating Company and a
governmental authority or third party regarding the Operating Company’s
activities with respect to the Martinez Assets where the TRMC Remedial Work is
to be performed. The Operating Company shall not interfere with TRMC’s actions
taken pursuant to this Section 4.3, and shall cooperate with TRMC, at TRMC’s
sole cost and expense, in obtaining any permits, consents or approvals necessary
for TRMC to perform its actions taken with respect to the Martinez Assets. TRMC
shall not interfere with the Operating Company’s actions taken pursuant to this
Section 4.3(c), and shall cooperate with the Operating Company in obtaining any

17

--------------------------------------------------------------------------------



permits, consents or approvals necessary for the Operating Company to perform
its actions taken with respect to the Martinez Assets. In the event the
Operating Company undertakes to perform TRMC Remedial Work pursuant to this
Section 4.3(c), the Operating Company may seek any remedies available to it
under this Agreement to immediately seek temporary and permanent injunctive
relief for specific performance by TRMC of its obligation to perform TRMC
Remedial Work, in addition to any other rights and remedies available to the
Operating Company under this Section 4.3(c), at law or in equity.


(d)In the event any member of the Partnership Group desires to make an
indemnification claim against TRMC pursuant to this Section 4.3, it may do so
pursuant to the procedures for making indemnification claims provided in Section
3.6 of the Third Amended and Restated Omnibus Agreement.


ARTICLE V
RESCISSION OF MARTINEZ TERMINAL PROPERTY


Section 5.1    Rescission Event. A “Rescission Event” means the failure to
obtain the Parcel Map Approval and any applicable other approvals to allow TRMC
to convey the Martinez Terminal Property to the Operating Company as
contemplated by this Agreement and the Martinez Rights Agreement either (i) as
of the fifth (5th) anniversary of the First Closing Date or (ii) the Operating
Company’s receipt of written notice from TRMC that TRMC has determined that the
terms that would be imposed as a condition to such approval are commercially
unreasonable.


Section 5.2    Notice and Effect of Rescission. Upon the occurrence of a
Rescission Event, the Operating Company shall have the right, but not the
obligation, to rescind the contribution of interests in the Martinez Terminal
Property as contemplated by this Agreement by providing written notice to TRMC.
Upon receipt by TRMC of the Operating Company’s written notice:


(a)Tesoro shall repay the loan specified in Section 2.7(b)(iii) to the General
Partner to the extent the consideration is repaid pursuant to Section 5.2(b).


(b)A portion of the consideration received by the General Partner from the
Partnership pursuant to Section 2.3(b) shall be repaid to the Partnership as
follows: the General Partner shall repay (i) an amount equal to $68.7 million,
(ii) less the share of such amount that is attributable to the term before the
Rescission Event, amortized on a ten (10) year straight-line basis calculated
from the First Closing Date through the date of the occurrence of the Rescission
Event, (iii) less any amounts received by the Operating Company from any person
or entity as a result of casualty or condemnation of the applicable asset.


(c)The Parties shall file any documents or instruments necessary or appropriate
with federal, state or local governmental authorities to cancel the transactions
contemplated by this Agreement related to the Rescission Event, including, but
not limited to, conveyance documents related to the assets subject to the
Rescission Event to nullify the transactions that occurred on the First Closing
Date.

18

--------------------------------------------------------------------------------





(d)The Parties shall amend or terminate, as applicable, Tesoro shall cause its
Affiliates (other than the General Partner and the Partnership Group) to amend
or terminate, as applicable, and the General Partner shall cause the Partnership
Group to amend or terminate, as applicable, any agreements (or portions of
inter-company agreements), that were entered into or amended in connection with
the transactions contemplated in this Agreement with respect to the assets
subject to the Rescission Event to be as such agreements existed prior to the
First Closing Date.


(e)Notwithstanding the foregoing in this Section 5.2, (i) the Common Units and
General Partner Units issued pursuant to Section 2.3(b) shall remain outstanding
and (ii) any indemnities that existed in any applicable agreement related to the
assets subject to the Rescission Event prior to the First Closing Date and
before the Operating Company’s ownership and operation of such assets for the
period between First Closing Date and the date of rescission will survive the
rescission.


(f)Any revenues earned and expenses incurred by any Party related to the assets
subject to the Rescission Event from the First Closing Date through the date of
rescission shall not be refunded or reimbursed.


ARTICLE VI
MISCELLANEOUS


Section 6.1    Costs. Each Party shall pay its own costs and expenses with
respect to the transactions contemplated by this Agreement; except as follows:


(a)the Operating Company, on the one hand, and the Contributors, on the other
hand, shall each pay one-half of (i) the sales, use and similar transfer taxes
arising out of the contributions, conveyances and deliveries to be made under
Article II, (ii) all documentary, filing, recording, transfer, deed and
conveyance taxes and fees required in connection therewith, (iii) legal fees and
costs of McGuireWoods LLP, Fulbright & Jaworski LLP, Pillsbury Winthrop Shaw
Pittman LLP and Brena, Bell & Clarkson, PC (iv) any other customary closing
costs associated with the contributions of the Assets; and


(b)the Partnership shall pay all of the costs and expenses of the conflicts
committee of the board of directors of the General Partner, including, but not
limited to, the advisory and legal fees and costs of Andrews Kurth LLP, Evercore
Partners and Environmental Resources Management.


Section 6.2    Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated

19

--------------------------------------------------------------------------------



herein and made a part hereof for all purposes. All personal pronouns used in
this Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.


Section 6.3    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.


Section 6.4    No Third Party Rights. The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies, and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.


Section 6.5    Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile or .pdf copies) with the same effect as if all
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.


Section 6.6    Applicable Law; Forum, Venue and Jurisdiction. This Agreement
shall be construed in accordance with and governed by the laws of the State of
Texas, without regard to the principles of conflicts of law. Each of the Parties
(a) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
any federal court of competent jurisdiction situated in the United States
District Court for the Western District of Texas, San Antonio Division, or if
such federal court declines to exercise or does not have jurisdiction, in the
district court of Bexar County, Texas, in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims, (b) irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Western
District of Texas, San Antonio Division, or if such federal court declines to
exercise or does not have jurisdiction, of the district court of Bexar County,
Texas in connection with any such claim, suit, action or proceeding, (c) agrees
not to, and waives any right to, assert in any such claim, suit, action or
proceeding that (i) it is not personally subject to the jurisdiction of the
United States District Court for the Western District of Texas, San Antonio
Division, or the district court of Bexar County, Texas, or of any other court to
which proceedings in such courts may be appealed, (ii) such claim, suit, action
or proceeding is brought in an inconvenient forum, or (iii) the venue of such
claim, suit, action or proceeding is improper, (d) expressly waives any
requirement for the posting of a bond by a party bringing such claim, suit,
action or proceeding and (e) consents to process being served in any such claim,
suit, action or proceeding by mailing, certified mail, return receipt requested,
a copy thereof to such party at the address in effect for notices hereunder or
by personal service within or without the State of Texas, and agrees that
service in such forms shall constitute good and sufficient service of process
and notice thereof; provided, however, that nothing in clause (e) hereof shall

20

--------------------------------------------------------------------------------



affect or limit any right to serve process in any other manner permitted by law.


Section 6.7    Severability. If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.


Section 6.8    Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an amendment to this Agreement. Notwithstanding anything in the
foregoing to the contrary, any amendment executed by the Partnership or any of
its subsidiaries shall not be effective unless and until the execution of such
amendment has been approved by the conflicts committee of the General Partner’s
board of directors.


Section 6.9    Integration. This Agreement, together with the Schedules and
Exhibits referenced herein, constitutes the entire agreement among the Parties
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings of the Parties in connection therewith. The Parties acknowledge
that they will execute other documents as of the First Closing Date and the
Second Closing Date. In the event of conflict with regard to the subject matter
hereof between such agreements and this Agreement (together with the Schedules
and Exhibits hereto), this Agreement (together with the Schedules and Exhibits
hereto) shall control.


Section 6.10    Specific Performance. The Parties agree that money damages may
not be a sufficient remedy for any breach of this Agreement and that in addition
to any other remedy available at law or equity, the Parties shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
for any Party’s breach of this Agreement. The Parties agree that no bond shall
be required for any injunctive relief in connection with a breach of this
Agreement.


Section 6.11    Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
For the avoidance of doubt, the conveyance of the applicable Assets from Tesoro,
TAC, TRMC, the General Partner or the Partnership to the Operating Company or
TLP is not intended to be treated as a sale for tax or any other purposes.


Section 6.12    Notice. All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by facsimile to such Party. Notice
given by personal delivery or mail shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon actual receipt if received
during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not

21

--------------------------------------------------------------------------------



received during the recipient’s normal business hours. All notices to be sent to
a Party pursuant to this Agreement shall be sent to or made at the address set
forth below or at such other address as such Party may stipulate to the other
Parties in the manner provided in this Section 6.12.
 
If to Tesoro, TRMC or TAC:
Tesoro Corporation
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: Charles A. Cavallo III
Facsimile: (210) 745-4494


If to the General Partner, the Partnership, the Operating Company or TLP:
Tesoro Logistics LP
c/o Tesoro Logistics GP, LLC, its General Partner
19100 Ridgewood Parkway
San Antonio, Texas 78259-1828
Attn: Barron W. Dowling
Facsimile: (210) 745-4494


[Signature Page Follows]



22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the Execution Date.


TESORO CORPORATION
 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
By:
/s/ G. SCOTT SPENDLOVE
 
By:
/s/ PHILLIP M. ANDERSON


G. Scott Spendlove
 


Phillip M. Anderson


Senior Vice President and Chief Financial Officer
 


President
 
 
 
 
 
TESORO REFINING & MARKETING COMPANY LLC
 
TESORO LOGISTICS LP
 
 
 
 
 
By:
/s/ G. SCOTT SPENDLOVE
 
By:


Tesoro Logistics GP, LLC,
its general partner


G. Scott Spendlove
 
 


Senior Vice President and Chief Financial Officer
 


 
 
 
 
By:
/s/ PHILLIP M. ANDERSON
 
 
 
 
Phillip M. Anderson
 
 
 
President
 
 
 
 
 
TESORO ALASKA COMPANY LLC
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
By:
/s/ PHILLIP M. ANDERSON
By:
/s/ G. SCOTT SPENDLOVE
 
 
Phillip M. Anderson
 
G. Scott Spendlove
 
 
President
 
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
TESORO LOGISTICS PIPELINES LLC
 
 
 
 
 
 
 
 
By:
/s/ PHILLIP M. ANDERSON
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 




Signature Page to
Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------







EXHIBIT A


Assets


•
TAC’s two-lane truck terminal, and six storage tanks with approximately two
hundred thirteen thousand (213,000) barrels of storage capacity, located in
Nikiski, Alaska, including certain other related assets and properties that are
either located on the same parcel of real estate or used in connection
therewith, and all contracts, permits, licenses and other intangible rights
related to such assets to the extent assignable and to the extent used in
connection with the ownership and operation of the assets and properties
described above, and those applicable assets which are listed in detail as
attached hereto;



•
TRMC’s (i) three-lane truck terminal for the terminalling of gasoline and diesel
products, (ii) two-lane truck terminal for the terminalling of propane, and
(iii) liquefied petroleum gas rail facility, all located at TRMC’s refinery in
Martinez, California, including certain other related assets and properties that
are either located on the same parcel of real estate or used in connection
therewith, and all contracts, permits, licenses and other intangible rights
related to such assets to the extent assignable and to the extent used in
connection with the ownership and operation of the assets and properties
described above, and those applicable assets which are listed in detail as
attached hereto;



•
TRMC’s (i) two-lane truck terminal for the terminalling of diesel products, (ii)
two-lane truck terminal for the terminalling of propane, (iii) liquefied
petroleum gas rail facility, and (iv) four crude and black oil storage tanks
with a shell capacity of approximately one million five hundred thousand
(1,500,000) barrels, all located at TRMC’s refinery in Anacortes, Washington,
including certain other related assets and properties that are either located on
the same parcel of real estate or used in connection therewith, and all
contracts, permits, licenses and other intangible rights related to such assets
to the extent assignable and to the extent used in connection with the ownership
and operation of the assets and properties described above, and those applicable
assets which are listed in detail as attached hereto;



•
For purposes of Sections 2.3 and 2.4, the Commercial Agreements and the Martinez
Rights Agreement; and



•
The TAPC Equity.


Exhibit A - Page 1
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Nikiski Terminal
100006322
150RFMKT
Refining and Marketing Assets Operational
NATURAL GAS KNOCK OUT DRUM
25003
10
70
Utilities
18
6
790.30
7,903.00
5/15/1995
Nikiski Terminal
100006468
150RFMKT
Refining and Marketing Assets Operational
UNOCAL TERMINAL-KENAI
25003
12
403
Loading Rack Equipment
16
0
94
942
5/1/1989
Nikiski Terminal
100006565
150RFMKT
Refining and Marketing Assets Operational
(1) 8000 GAL.TANK
25003
12
301
Tanks - Above Ground
10
0
—
1,575.00
4/1/1977
Nikiski Terminal
100006595
150RFMKT
Refining and Marketing Assets Operational
UNOCAL TERMINAL-KENAI
25003
12
403
Loading Rack Equipment
16
0
11,326.60
113,266.00
5/1/1989
Nikiski Terminal
100006728
150RFMKT
Refining and Marketing Assets Operational
REPLACE SEPTIC SYSTEM
25003
12
466
Stations - Systems
10
0
—
2,904.00
9/1/1983
Nikiski Terminal
100006737
135LND.O
Land Operational
NORTH KENAI
25003
10
480
Land
0
0
10,000.00
10,000.00
9/1/1971
Nikiski Terminal
100006740
150RFMKT
Refining and Marketing Assets Operational
UNOCAL TERMINAL-KENAI
25003
12
403
Loading Rack Equipment
0
0
17,382.25
47,347.00
8/1/1989
Nikiski Terminal
100006741
135LND.O
Land Operational
ENVIRONMT SITE ASSESSMNT FOR UNOCAL TERMINAL PURCH
25003
10
480
Land
0
0
31,927.00
31,927.00
3/1/1990
Nikiski Terminal
100012019
150RFMKT
Refining and Marketing Assets Operational
PRODUCT MIXER FOR TANK 103
25003
12
301
Tanks - Above Ground
16
0
2,799.05
11,302.08
10/15/2000
Nikiski Terminal
100012697
150RFMKT
Refining and Marketing Assets Operational
INSTALL LININGS IN TANKS 103,104,105,108 AND 109
25003
12
487
Environmental - Cap
16
0
31,003.45
119,531.50
1/1/2001
Nikiski Terminal
100013220
140LIM.O
Land Improvements Operational
SUMP UPGRADE
25003
12
481
Land Improvements
20
0
36,497.45
106,821.67
1/1/2001
Nikiski Terminal
100016381
150RFMKT
Refining and Marketing Assets Operational
SOUTH TERMINAL SUMP
25003
12
341
Loading Racks
16
0
474.96
1,608.18
9/1/2001
Nikiski Terminal
100018169
140LIM.O
Land Improvements Operational
SECONDARY CONTAINMENT -NIKISKI TERMINAL
25003
12
120
Pollution Control F
20
0
262,144.41
612,166.99
10/15/2002
Nikiski Terminal
100037489
115CMP.O
Computer Equipment Operational
DIAMOND GUARDIAN G3 UPGRADE - NIKISKI - HARDWARE
25003
12
504
Computer Hardware
3
0
2,235.95
22,359.47
11/15/2005
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 2
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Nikiski Terminal
100037490
115CMP.O
Computer Equipment Operational
DIAMOND GUARDIAN G3 UPGRADE - NIKISKI - SOFTWARE
25003
12
507
Computer Software
5
0
—
24,774.87
11/15/2005
Nikiski Terminal
100037703
115CMP.O
Computer Equipment Operational
DIAMOND GUARDIAN G3 UPGRADE - NIKISKI - SOFTWARE
25003
12
507
Computer Software
4
10
—
2,464.00
1/1/2006
Nikiski Terminal
100038238
150RFMKT
Refining and Marketing Assets Operational
FLEXIBLE ADDITIVE CONTROL SYSTEM-NIKISKI TERMINAL
25003
12
124
Process Control Equ
16
0
16,977.35
30,098.33
6/10/2006
Nikiski Terminal
100038240
110BDG.O
Buildings & Structural Assets Operational
ACCULOADS - FLEXIBLE ADDITIVE CONTROL SYS-NIKISKI
25003
12
448
Electrical
16
0
44,266.19
78,477.48
6/10/2006
Nikiski Terminal
100038251
150RFMKT
Refining and Marketing Assets Operational
LUBRICITY ADDITIVE INJECTION SYSTEM - NIKISKI
25003
12
403
Loading Rack Equipment
16
0
32,284.86
57,236.31
6/10/2006
Nikiski Terminal
100038252
150RFMKT
Refining and Marketing Assets Operational
PUMP - LUBRICITY ADDITIVE INJECTION SYSTEM-NIKISKI
25003
12
330
Pumping Equipment
16
0
32,284.86
57,236.31
6/10/2006
Nikiski Terminal
100038253
150RFMKT
Refining and Marketing Assets Operational
UL 142 TANK - LUBRICITY ADDITIVE INJECTION SYSTEM
25003
12
301
Tanks - Above Ground
16
0
32,294.59
57,253.54
6/10/2006
Nikiski Terminal
100038855
150RFMKT
Refining and Marketing Assets Operational
ELEVATED PLATFORMS - PRODUCT FILTERS - NIKISKI
25003
12
488
Ladders & Walkways
15
11
44,153.98
74,237.71
1/1/2007
Nikiski Terminal
100038857
150RFMKT
Refining and Marketing Assets Operational
PRODUCT FILTER ROOF - NIKISKI
25003
12
362
Filters
9
11
61,269.78
175,266.86
1/1/2007
Nikiski Terminal
100040939
150RFMKT
Refining and Marketing Assets Operational
OPEN ENDED PIPE MODIFICATIONS
25003
12
348
Piping
10
0
4,861.16
10,482.25
3/26/2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 3
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Nikiski Terminal
100044232
150RFMKT
Refining and Marketing Assets Operational
KENAI ANTI STAT TANK SKID - TANK
25003
12
301
Tanks - Above Ground
10
0
31,621.19
58,693.59
1/30/2009
Nikiski Terminal
100044233
150RFMKT
Refining and Marketing Assets Operational
KENAI ANTI STAT TANK SKID - INJECTION SYSTEM
25003
12
301
Tanks - Above Ground
10
0
31,621.16
58,693.56
1/30/2009
Nikiski Terminal
100050169
125M&EQT
Machinery and Equipment Operational
JET-A FILTER SEPARATOR
25003
10
350
Other Machinery & E
28
0
71,687.68
75,638.46
7/27/2012
Nikiski Terminal
100050170
125M&EQT
Machinery and Equipment Operational
TANK FARM SUMP SEPARATOR
25003
10
350
Other Machinery & E
28
0
107,531.55
113,457.69
7/27/2012
Nikiski Terminal
100050170-1
125M&EQT
Machinery and Equipment Operational
TANK FARM SUMP SEPARATOR
25003
10
350
Other Machinery & E
28
0
14,003.41
14,549.00
7/27/2012
Nikiski Terminal
100052169
150RFMKT
Refining and Marketing Assets Operational
NIKISKI TERMINAL PORTABLE ACCESS PLATFORM
25003
12
488
Ladders & Walkways
16
0
15,183.85
16,088.85
3/1/2013
Nikiski Terminal
100054588
150RFMKT
Refining and Marketing Assets Operational
NIKISKI TERMINAL TANK 103 SUMP SEPARATOR
25011
12
330
Pumping Equipment
16
0
94,748.53
95,419.45
1/30/2014
Nikiski Terminal
300043196
WIPR&M
WIP - R&M
Tanks - Above Ground
25011
 
 
 
0
0
29,034.08
29,034.08
6/8/2013
Nikiski Terminal
300043197
WIPR&M
WIP - R&M
Equip Installation & Site Fabrication
25011
 
 
 
0
0
30,810.37
30,810.37
6/28/2013
Nikiski Terminal
300043198
WIPR&M
WIP - R&M
Professional Services - Equipment
25011
 
 
 
0
0
32,840.24
32,840.24
4/12/2013
Anacortes
100052304
150RFMKT
Refining and Marketing Assets Operational
12" U/G FIREWATER PIPING-SHORE CRUDE TANKS
21317
10
348
Piping
28
0
759,510.35
783,649.56
3/20/2013
Anacortes
100052305
150RFMKT
Refining and Marketing Assets Operational
12" U/G FIREWATER PIPING-TANK CAR RACK
21317
10
348
Piping
28
0
145,245.51
149,861.74
3/20/2013
Anacortes
100048102
150RFMKT
Refining and Marketing Assets Operational
BUTANE UNLOADING DRUM 14V-855 INSTRUMENTATION
21318
10
446
Instruments
20
0
122,817.99
139,062.35
7/15/2011
Anacortes
100011432
140LIM.O
Land Improvements Operational
C3 TRUCK RACK ROAD UPGRADE
21318
10
481
Land Improvements
26
0
10,769.98
23,787.74
1/1/2000
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 4
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100012050
150RFMKT
Refining and Marketing Assets Operational
CATHODIC PROTECTION MONITORING IN FOUR TANKS
21317
10
301
Tanks - Above Ground
26
0
33,126.96
61,563.73
11/1/2000
Anacortes
100012045
150RFMKT
Refining and Marketing Assets Operational
EMERGENCY SHUT DOWN - PROPANE TRUCK LOADING RACK
21318
10
403
Loading Rack Equipment
26
0
8,483.96
15,811.79
10/23/2000
Anacortes
100045215
150RFMKT
Refining and Marketing Assets Operational
FIRE FOAM DISTRIBUTION SYSTEM - TANK 165
21317
10
301
Tanks - Above Ground
20
0
183,336.43
221,554.60
5/10/2010
Anacortes
100045216
150RFMKT
Refining and Marketing Assets Operational
FIRE FOAM DISTRIBUTION SYSTEM - TANK 166
21317
10
301
Tanks - Above Ground
20
0
183,336.43
221,554.60
5/10/2010
Anacortes
100018898
115CMP.O
Computer Equipment Operational
FUELS MANGER - TANK LEVEL/ALARM SYSTEM - SOFTWARE
21317
10
507
Computer Software
5
0
0
16,512.43
12/27/2002
Anacortes
100005268
150RFMKT
Refining and Marketing Assets Operational
HIGH SULFUR DIESEL DYE INJECTION-2
21318
10
111
De-Isobutanizer Unit
28
0
44,527.57
89,520.00
9/1/1998
Anacortes
100005270
150RFMKT
Refining and Marketing Assets Operational
HIGH SULFUR DIESEL DYE INJECTION-2
21318
10
111
De-Isobutanizer Unit
28
0
3,063.83
6,056.00
12/1/1998
Anacortes
100004559
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
119,369.81
241,486.00
7/1/1955
Anacortes
100004575
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
13,786.83
27,875.00
7/1/1956
Anacortes
100004588
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
33.74
68
7/1/1957
Anacortes
100004605
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
9,203.37
18,608.00
7/1/1958
Anacortes
100004638
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
856.07
1,731.00
7/1/1960
Anacortes
100004652
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
3,245.57
6,562.00
7/1/1961
Anacortes
100004666
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
604.47
1,222.00
7/1/1962
Anacortes
100004698
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
884.79
1,789.00
7/1/1964
Anacortes
100004714
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
880.67
1,781.00
7/1/1965
Anacortes
100004726
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
552.45
1,117.00
7/1/1966
Anacortes
100004752
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
1,204.77
2,436.00
7/1/1968


Exhibit A - Page 5
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100004765
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
4,767.58
9,640.00
7/1/1969
Anacortes
100004778
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
1,824.73
3,689.00
7/1/1970
Anacortes
100004790
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
9,372.00
18,949.00
7/1/1971
Anacortes
100004804
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,076.31
4,198.00
7/1/1972
Anacortes
100004851
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
188.69
382
7/1/1975
Anacortes
100004863
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
9,734.84
19,683.00
7/1/1976
Anacortes
100004875
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
666.46
1,347.00
7/1/1977
Anacortes
100004888
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,562.22
5,181.00
7/1/1978
Anacortes
100004904
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
19,988.91
40,415.00
7/1/1979
Anacortes
100004919
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
265.73
537
7/1/1980
Anacortes
100004932
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,745.06
5,550.00
7/1/1981
Anacortes
100004945
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
1,846.13
3,733.00
7/1/1982
Anacortes
100004958
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
94.33
191
7/1/1983
Anacortes
100005049
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,017.52
4,079.00
7/1/1989
Anacortes
100005068
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
164,380.29
332,361.00
7/1/1990
Anacortes
100005086
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
6,729.50
13,606.00
7/1/1991
Anacortes
100005124
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
117,258.58
237,085.00
7/1/1993
Anacortes
100005164
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
81,505.50
164,796.00
7/1/1995
Anacortes
100005183
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
6,413.59
12,968.00
7/1/1996
Anacortes
100005200
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
39,231.61
79,323.00
7/1/1997
Anacortes
100004682
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
144,386.80
291,936.00
7/1/1963
Anacortes
100004697
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
56,858.83
114,963.00
7/1/1964
Anacortes
100004713
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
14,161.02
28,632.00
7/1/1965


Exhibit A - Page 6
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100004725
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
7,980.33
16,135.00
7/1/1966
Anacortes
100004740
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
2,313.83
4,678.00
7/1/1967
Anacortes
100004751
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
74,038.41
149,698.00
7/1/1968
Anacortes
100004764
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
117,125.93
236,817.00
7/1/1969
Anacortes
100004777
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
6,734.98
13,617.00
7/1/1970
Anacortes
100004789
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
78,233.93
158,182.00
7/1/1971
Anacortes
100004803
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
67,478.46
136,435.00
7/1/1972
Anacortes
100004819
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
3,044.57
6,155.00
7/1/1973
Anacortes
100004834
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
10,361.20
20,949.00
7/1/1974
Anacortes
100004850
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
17,531.92
35,448.00
7/1/1975
Anacortes
100004874
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
10,337.48
20,902.00
7/1/1977
Anacortes
100004903
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
40,181.56
81,244.00
7/1/1979
Anacortes
100004918
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
6,539.44
13,222.00
7/1/1980
Anacortes
100004931
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
107,443.92
217,242.00
7/1/1981
Anacortes
100004944
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
16,273.33
32,904.00
7/1/1982
Anacortes
100004957
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
12,271.62
24,812.00
7/1/1983
Anacortes
100004972
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
11,267.83
22,783.00
7/1/1984
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 7
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100004987
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
53,900.85
108,983.00
7/1/1985
Anacortes
100005002
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
7,703.16
15,575.00
7/1/1986
Anacortes
100005016
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
4,870.17
9,847.00
7/1/1987
Anacortes
100005067
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
2,031.66
4,108.00
7/1/1990
Anacortes
100005085
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
8,144.92
16,468.00
7/1/1991
Anacortes
100005104
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
27,713.07
56,033.00
7/1/1992
Anacortes
100005123
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
254,657.42
514,893.00
7/1/1993
Anacortes
100005145
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
7,064,837.34
14,284,430.00
7/1/1994
Anacortes
100005163
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
824,754.43
1,667,575.00
7/1/1995
Anacortes
100005182
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
12,464.40
25,202.00
7/1/1996
Anacortes
100005199
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
392,462.37
793,522.00
7/1/1997
Anacortes
100005215
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
87,027.97
175,962.00
11/15/1998
Anacortes
100045213
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING - PIPING & INFRASTRUCTURE
21318
10
348
Piping
20
0
405,962.37
496,177.11
2/9/2010
Anacortes
100045212
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING - VAPORIZATION UNIT
21318
10
403
Loading Rack Equipment
20
0
207,170.50
253,208.84
2/9/2010
Anacortes
100045210
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING COMPRESSOR #1
21318
10
325
Compressors
20
0
552,974.97
676,053.60
2/9/2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 8
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100045211
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING COMPRESSOR #2
21318
10
325
Compressors
20
0
552,974.96
676,053.59
2/9/2010
Anacortes
100044085
150RFMKT
Refining and Marketing Assets Operational
REDUNDANT HIGH LEVEL ALARM - TANK 165
21317
10
302
Tank Monitoring Equipment
15
0
25,996.99
36,487.00
5/29/2009
Anacortes
100044086
150RFMKT
Refining and Marketing Assets Operational
REDUNDANT HIGH LEVEL ALARM - TANK 166
21317
10
302
Tank Monitoring Equipment
15
0
25,997.30
36,487.41
5/29/2009
Anacortes
100005266
150RFMKT
Refining and Marketing Assets Operational
SECONDARY SEALS PH 5
21317
10
301
Tanks - Above Ground
28
0
62,313.41
125,277.00
9/1/1998
Anacortes
100005267
150RFMKT
Refining and Marketing Assets Operational
SECONDARY SEALS PH 5
21317
10
301
Tanks - Above Ground
28
0
277,070.94
547,714.00
12/1/1998
Anacortes
100011175
150RFMKT
Refining and Marketing Assets Operational
SECONDARY SEALS PH5
21317
10
301
Tanks - Above Ground
27
0
149,143.72
298,712.53
4/1/1999
Anacortes
100011187
150RFMKT
Refining and Marketing Assets Operational
SHPNG: REPL 2400V MOTOR STARTERS
21317
10
448
Electrical
27
0
10,348.21
20,485.34
6/1/1999
Anacortes
900001977
910DTKRS
Deferred Tank Restoration Costs
TANK 136 ANNULAR FLOOR PLATE
21317
10
 
 
20
0
242,473.90
255,235.69
3/7/2013
Anacortes
100012054
150RFMKT
Refining and Marketing Assets Operational
TANK 165 SECONDARY SEALS
21317
10
301
Tanks - Above Ground
26
0
554,278.67
1,085,684.71
2/5/2000
Anacortes
100040846
150RFMKT
Refining and Marketing Assets Operational
TERMINAL MGMT SYS TRUCK RACK - DCS INSTRUMENTATION
21318
10
124
Process Control Equ
10
0
90,524.66
193,709.29
4/1/2008
Anacortes
100045039
150RFMKT
Refining and Marketing Assets Operational
TERMINAL MGMT SYS TRUCK RACK - DCS INSTRUMENTATION
21318
10
124
Process Control Equ
8
3
3,818.17
7,000.00
1/1/2010
Anacortes
100040845
115CMP.O
Computer Equipment Operational
TERMINAL MGMT SYS TRUCK RACK TMS3000 COMPUTER HDWR
21318
10
504
Computer Hardware
3
0
6,303.96
63,039.60
4/1/2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 9
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100040844
115CMP.O
Computer Equipment Operational
TERMINAL MGMT SYS TRUCK RACK TMS3000 SYS SOFTWARE
21318
10
507
Computer Software
3
0
0
47,279.70
4/1/2008
Anacortes
100005281
150RFMKT
Refining and Marketing Assets Operational
TK 165 HEATER SUCTION PIPING
21317
10
301
Tanks - Above Ground
28
0
2,555.56
5,138.00
9/1/1998
Anacortes
100005282
150RFMKT
Refining and Marketing Assets Operational
TK 165 HEATER SUCTION PIPING
21317
10
301
Tanks - Above Ground
28
0
1,442.40
2,852.00
12/1/1998
Anacortes
100036687
150RFMKT
Refining and Marketing Assets Operational
TRUCK LOADING RACK SYSTEM
21318
10
341
Loading Racks
10
0
1,901.63
17,093.04
4/15/2004
Anacortes
100046375
150RFMKT
Refining and Marketing Assets Operational
TRUCK RACK EMERGENCY SHUTDOWN SYSTEM
21318
10
403
Loading Rack Equipment
20
0
73,302.20
85,111.41
2/9/2011
Martinez
100036997
150RFMKT
Refining and Marketing Assets Operational
GAS/DIESEL TRUCK RACK-RECOMMISSION TRUCK RACK PROJ
18362
10
341
Loading Racks
25
0
6,436,568.55
9,437,783.93
5/13/2005
Martinez
100037812
150RFMKT
Refining and Marketing Assets Operational
TR3 LOADING RACK - TRAFFIC FLOW INFRASTRUCTURE
18362
10
341
Loading Racks
24
0
242,399.01
348,618.84
1/15/2006
Martinez
100037928
150RFMKT
Refining and Marketing Assets Operational
GAS/DIESEL TRUCK RACK-RECOMMISSION TRUCK RACK PROJ
18362
10
341
Loading Racks
24
0
99,845.19
143,822.23
1/1/2006
Martinez
100045683
150RFMKT
Refining and Marketing Assets Operational
EMERGENCY SHUTDOWN STATIONS - TRUCK RACK
18362
10
403
Loading Rack Equipment
20
0
21,087.56
24,858.69
10/21/2010
Martinez
100048438
150RFMKT
Refining and Marketing Assets Operational
SHELL GASOLINE ADDITIVE INJECTION SYSTEM
18362
12
403
Loading Rack Equipment
20
0
411,974.29
465,179.14
8/16/2011
Martinez
100048676
150RFMKT
Refining and Marketing Assets Operational
LOADING RACK - DRAIN POT - TRACT 3
18362
10
403
Loading Rack Equipment
27
11
26,526.04
28,518.05
1/1/2012
Martinez
100053859
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK STORAGE TANKS 982 & 983
18362
10
301
Crude Tanks - Above Ground
28
0
1,295,610.66
1,318,567.90
8/16/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 10
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Martinez
100053859-1
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK STORAGE TANKS 982 & 983
18362
10
301
Crude Tanks - Above Ground
28
0
1,326.69
1,370.75
1/1/2014
Martinez
100053860
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK PIPING
18362
10
403
Loading Rack Equipment
28
0
1,119,544.47
1,139,381.98
8/16/2013
Martinez
100053861
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK 10512 Offloading PUMP
18362
10
403
Loading Rack Equipment
28
0
146,516.90
149,113.08
8/16/2013
Martinez
100053863
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK 10506 W Blending & Circulat
18362
10
403
Loading Rack Equipment
28
0
100,799.09
102,585.24
8/16/2013
Martinez
100053864
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK 10507 E Blending & Circulat
18362
10
403
Loading Rack Equipment
28
0
100,798.73
102,584.87
8/16/2013
Martinez
100053865
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK I&E
18362
10
403
Loading Rack Equipment
28
0
876,879.02
892,416.63
8/16/2013
Martinez
100053866
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK SAFETY SYSTEM
18362
10
403
Loading Rack Equipment
28
0
26,437.20
26,905.65
8/16/2013
Martinez
300040474
WIPR&M
WIP - R&M
Concrete/Earth
18362
 
 
 
0
0
1,289.79
1,289.79
3/8/2013
Martinez
300040476
WIPR&M
WIP - R&M
Contract Services
18362
 
 
 
0
0
7,236.08
7,236.08
10/18/2012
Martinez
300042785
WIPR&M
WIP - R&M
Other Materials
18362
 
 
 
0
0
906.15
906.15
10/26/2013
Martinez
300045203
300WIP.O
Work in Progress - Refining & Marketing
Contract Services
18362
 
 
 
0
0
51,339.68
51,339.68
12/31/2013
Martinez
100034564
150RFMKT
Refining and Marketing Assets Operational
TK646 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034565
150RFMKT
Refining and Marketing Assets Operational
TK647 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034566
150RFMKT
Refining and Marketing Assets Operational
TK648 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034567
150RFMKT
Refining and Marketing Assets Operational
TK649 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034576
150RFMKT
Refining and Marketing Assets Operational
TK666 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 11
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Martinez
100034577
150RFMKT
Refining and Marketing Assets Operational
TK667 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034578
150RFMKT
Refining and Marketing Assets Operational
TK668 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034579
150RFMKT
Refining and Marketing Assets Operational
TK669 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034580
150RFMKT
Refining and Marketing Assets Operational
TK670 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100035994
150RFMKT
Refining and Marketing Assets Operational
UPGRADE ETHYL MERCAPTAN STORAGE VESSEL
18342
10
310
Vessels
26
0
53,113.67
81,053.88
3/17/2004
Martinez
100036337
150RFMKT
Refining and Marketing Assets Operational
BUTANE LOADING RACK PUMPS - UPGRADES
18342
10
341
Loading Racks
26
0
307,659.22
459,390.64
8/25/2004
Martinez
100036734
150RFMKT
Refining and Marketing Assets Operational
UPGRADE BUTANE LOADING RACK PUMPS-LOADING RACK EQU
18342
10
341
Loading Racks
25
0
8,221.53
12,271.00
1/1/2005
Martinez
100037606
150RFMKT
Refining and Marketing Assets Operational
LPG SHIPPING - PHA RECOMMENDATIONS 2004/05
18004
10
115
LPG Fractionation Facilities
25
0
480,062.19
682,876.56
12/12/2005
Martinez
100038347
150RFMKT
Refining and Marketing Assets Operational
LIQUID PETRO GAS LOADING RACK-PHA RECOMMEND 04/05
18363
10
341
Loading Racks
24
0
39,428.59
55,460.00
6/21/2006
Martinez
100039062
150RFMKT
Refining and Marketing Assets Operational
TRACT 3 RAIL SPUR PIPE BRIDGE
18361
10
348
Piping
20
0
206,625.00
300,000.00
4/12/2007
Martinez
100040583
150RFMKT
Refining and Marketing Assets Operational
FIREWATER SYSTEM UPGR-TRACT 3 LPG BULLETS
18044
10
209
Water Systems
19
1
437,095.00
616,347.04
1/1/2008
Martinez
100040882
150RFMKT
Refining and Marketing Assets Operational
POTABLE WATER SYSTEM MODIFICATIONS - TRACK 3
18361
10
209
Water Systems
28
0
268,025.00
328,253.71
6/25/2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit A - Page 12
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Martinez
100044828
150RFMKT
Refining and Marketing Assets Operational
POTABLE WATER SYSTEM MODIFICATIONS - TRACK 3
18361
10
209
Water Systems
26
5
18,597.37
21,674.16
1/1/2010
Martinez
100046367
150RFMKT
Refining and Marketing Assets Operational
LOADING RACK BACKPRESSURE DETECTION SYSTEM
18363
10
124
Process Control Equ
10
0
100,756.61
140,183.15
1/20/2011
Martinez
100049001
150RFMKT
Refining and Marketing Assets Operational
CALARP SEISMIC UPGRADES - LPG - SHIPPING
18363
10
341
Loading Racks
28
0
17,530.95
18,816.15
1/27/2012




Exhibit A - Page 13
Contribution Agreement

--------------------------------------------------------------------------------





EXHIBIT B


Permitted Liens


Liens, claims, charges, options, encumbrances, mortgages, pledges or security
interests as follows:


(a)     incurred and made in the ordinary course of business in connection with
worker’s compensation;


(b)    that secure the performance of bids, tenders, leases, contracts (other
than for the repayment of debt), statutory obligations, surety, customs and
appeal bonds and other obligations of like nature, incurred as an incident to
and in the ordinary course of business;


(c)     imposed by law, such as carriers’, warehouseman’s, mechanics’,
materialmen’s, landlords’, laborers’, suppliers’ and vendors’ liens, incurred in
good faith in the ordinary course of business and that secure obligations that
are not yet due or delinquent or which are being contested in good faith by
appropriate proceedings as to which the Contributor has set aside on its books
adequate reserves;


(d)    that secure the payment of taxes, either not yet due or delinquent or
being contested in good faith by appropriate legal or administrative proceedings
and as to which the Contributor has set aside on its books adequate reserves;


(e)     zoning restrictions, easements, licenses, rights of way, declarations,
reservations, provisions, covenants, conditions, waivers or restrictions on the
use of property (and with respect to leasehold interests, mortgages, obligations
and liens incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner of the leased property, with or without
consent of the lessee);


(f)     on property existing at the time such property was acquired by the
Contributor (provided, that they were not created in contemplation of the
acquisition of such property by such Contributor);


(g)     created by the Operating Company; and


(h)     pursuant to this Agreement.

Exhibit B - Page 1
Contribution Agreement

--------------------------------------------------------------------------------





EXHIBIT C


Excluded Assets and Liabilities


•
Excluded Assets and Liabilities related to Martinez Assets:



◦
Any and all petroleum and hydrocarbon inventory; and



◦
Any working capital of TRMC and its Affiliates (other than the General Partner
and the Partnership Group) related to such assets.



•
Excluded Assets and Liabilities related to Anacortes Assets:



◦
Any and all petroleum and hydrocarbon inventory; and



◦
Any working capital of TRMC and its Affiliates (other than the General Partner
and the Partnership Group) related to such assets.



•
Excluded Assets and Liabilities related to Nikiski Assets:



◦
Any and all petroleum and hydrocarbon inventory;



◦
Pipelines connecting TAC’s Kenai Refinery to inlet flanges at Nikiski Assets;
and



◦
Any working capital of TAC and its Affiliates (other than the General Partner
and the Partnership Group) related to such assets.




Exhibit C - Page 1
Contribution Agreement

--------------------------------------------------------------------------------









EXHIBIT D


Form of 10-Year Promissory Note


(See Attached.)













































Exhibit D - Page 1
Contribution Agreement

--------------------------------------------------------------------------------









 
INTERCOMPANY NOTE
(the “Note”)
 
$[___,000,000]
 
San Antonio, Texas
 
 
__________, 2014
(the “Note Date”)
 
 
 



FOR VALUE RECEIVED, TESORO CORPORATION, a Delaware corporation, having an
address at 19100 Ridgewood Parkway, San Antonio, Texas 78259 (“Maker”) promises
to pay to the order of TESORO LOGISTICS GP, LLC, a Delaware limited liability
company, having an address at 19100 Ridgewood Parkway, San Antonio, Texas 78259
(“Payee”), the principal sum of [__________________________] MILLION DOLLARS
($[___,000,000]). Maker also promises to pay to Payee interest on the
outstanding principal amount of this Note, from time to time, at the rate equal
to the greater of (i) [for the First Closing Date Assets, the July 2014
applicable Federal interest rate that will be published by the IRS during the
third week of June 2014, and, for the TAPC Equity, the applicable Federal
interest rate published by the IRS for the month in which the Second Closing
Date occurs] or (ii) [four percent (4.00%)]. Interest shall be computed on the
basis of a year of 365 (or 366) days and shall be due and payable in arrears on
a quarterly basis within five (5) business days of the last day of each fiscal
quarter.


Maker shall pay all obligations in lawful money of the United States in
immediately available funds, free and clear of, and without deduction or offset
for, any present or future taxes, levies, imposts, charges, withholdings, or
liabilities with respect thereto; or any other defenses, offsets, set-offs,
claims, counterclaims, credits, or deductions of any kind. Maker’s obligations
under this Note are completely independent of all circumstances whatsoever other
than as this Note expressly states.


1.    Maturity, Prepayment. The principal and accrued but unpaid interest on
this Note shall be due and payable on demand, and if no demand has been made
prior thereto, on ___________, 2024. Maker may prepay this Note at any time, in
whole or in part, without notice, penalty, or premium, provided only that Maker
simultaneously pays interest to the date of such prepayment.


2.    Subordination. Payee’s rights under this Note, including rights to the
payment of principal or interest, shall be expressly subordinated to Maker’s
obligations as guarantor under the Sixth Amended and Restated Credit Agreement
(the “Credit Agreement”), dated as of January 4, 2013, among Maker, the
financial institutions party thereto, and JPMorgan Chase Bank, National
Association, as Administrative Agent, as amended through the date hereof and as
the same may be amended, restated, supplemented or otherwise modified from time
to time (each capitalized term used in this Section 2 and not otherwise defined
herein shall have the meaning given to it in such Credit Agreement).


3.    Post-Maturity Interest, Etc. Any amount of principal or interest which is
not paid when due, whether at maturity or otherwise, shall bear interest from
the date when due until said

Exhibit D - Page 2
Contribution Agreement

--------------------------------------------------------------------------------



principal or interest amount is paid in full, payable on demand, at the per
annum rate of six percent (6.0%).


4.    Waivers. Maker and any endorsers and guarantors of this Note, and all
others who may become liable for all or any part of the obligations evidenced by
this Note, severally waive presentment for payment, protest, notice of protest,
dishonor, notice of dishonor, demand, notice of non-payment, and the benefit of
all statutes, ordinances, judicial rulings, and other legal principles of any
kind, now or hereafter enacted or in force, affording any right of cure or any
right to a stay of execution or extension of time for payment or exempting any
property of such person from levy and sale upon execution of any judgment
obtained by the holder in respect of this Note. THE PARTIES WAIVE JURY TRIAL IN
ANY ACTION TO ENFORCE OR INTERPRET, OR OTHERWISE ARISING FROM, THIS NOTE.


5.    GOVERNING LAW. THIS NOTE AND THE PARTIES’ RIGHTS UNDER THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK NOTWITHSTANDING ANY PRINCIPLES OF CONFLICTS OF LAW.


6.    Severability. If any provision of this Note is invalid or unenforceable,
then the other provisions shall remain in full force and effect and shall be
liberally construed in favor of Payee.

Exhibit D - Page 3
Contribution Agreement

--------------------------------------------------------------------------------



Maker has executed and delivered this Note as of the Note Date.


 
TESORO CORPORATION
 
By:
 
 
         [Name]
 
         [Title]




Exhibit D - Page 4
Contribution Agreement

--------------------------------------------------------------------------------







EXHIBIT E


Form of Conveyance Documents




Exhibit E-1: Bill of Sale, Assignment and Assumption from TRMC, TAC, the General
Partner and the Partnership to the Operating Company with respect to the First
Closing Date Assets.


Exhibit E-2: Bill of Sale, Assignment and Assumption from Tesoro, the General
Partner, the Partnership and the Operating Company to TLP with respect to the
TAPC Equity.









































Exhibit E - Page 1
Contribution Agreement

--------------------------------------------------------------------------------



Exhibit E-1
BILL OF SALE, ASSIGNMENT AND ASSUMPTION


This Bill of Sale, Assignment and Assumption, dated to be effective as of
[_______], 2014 (this “Instrument”), is made, executed and delivered by Tesoro
Alaska Company LLC, a Delaware limited liability company (“TAC”), Tesoro
Corporation, a Delaware corporation (“Tesoro”), Tesoro Refining & Marketing
Company LLC, a Delaware limited liability company (“TRMC”), Tesoro Logistics GP,
LLC, a Delaware limited liability company (the “General Partner”), and Tesoro
Logistics LP, a Delaware limited partnership (the “Partnership”), in favor of
Tesoro Logistics Operations LLC, a Delaware limited liability company
(“Operating Company”). Capitalized terms not defined herein shall have the
meanings given to them in the Contribution Agreement (as defined below).


WHEREAS, TAC, TRMC, the General Partner, the Partnership, the Operating Company
and certain other parties have entered into a Contribution, Conveyance and
Assumption Agreement dated as of June 23, 2014 (the “Contribution Agreement”);
and


WHEREAS, the execution and delivery of this Instrument by TAC, TRMC, the General
Partner and the Partnership is a condition to the obligations of all of the
parties to the Contribution Agreement to consummate the transactions
contemplated thereby.


NOW, THEREFORE, in consideration of the premises above and the mutual agreements
set forth in the Contribution Agreement, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.    Bill of Sale and Assignment of Assets.


(a)TRMC hereby transfers, conveys, assigns, grants, bargains, sets over,
releases, delivers, vests and confirms unto the General Partner and its
successors and assigns, forever, the entire right, title and interest of TRMC in
and to any and all of the Martinez Assets and the Anacortes Assets (each as
defined in, described in, and subject to the terms of, the Contribution
Agreement, which includes the assets set forth on Schedule A attached hereto).


(b)TAC hereby transfers, conveys, assigns, grants, bargains, sets over,
releases, delivers, vests and confirms unto the General Partner and its
successors and assigns, forever, the entire right, title and interest of TAC in
and to any and all of the Nikiski Assets (as defined in, described in, and
subject to the terms of, the Contribution Agreement, which includes the assets
set forth on Schedule A attached hereto).


(c) The General Partner hereby transfers, conveys, assigns, grants, bargains,
sets over, releases, delivers, vests and confirms unto the Partnership and its
successors and assigns, forever, the entire right, title and interest of the
General Partner in and to any and all of the First Closing Date Assets (as
defined in, described in, and subject to the terms of, the Contribution
Agreement, which includes the assets set forth on Schedule A attached hereto).



Exhibit E - Page 2
Contribution Agreement

--------------------------------------------------------------------------------



(d)The Partnership hereby transfers, conveys, assigns, grants, bargains, sets
over, releases, delivers, vests and confirms unto the Operating Company and its
successors and assigns, forever, the entire right, title and interest of the
Partnership in and to any and all of the First Closing Date Assets (as defined
in, described in, and subject to the terms of, the Contribution Agreement, which
includes the assets set forth on Schedule A attached hereto).


(e)Notwithstanding anything contained in this Instrument to the contrary, the
Assets shall not include any of the Excluded Assets and Liabilities.


2.    Assignment and Assumption.


(a)TRMC hereby assigns to the General Partner all of TRMC’s responsibilities,
coverages and liabilities in and to the Martinez Assets and the Anacortes
Assets, and the General Partner hereby agrees to assume, pay, discharge and
perform when due all of the those responsibilities, coverages and liabilities.
Notwithstanding the foregoing, the General Partner does not assume, or agree to
pay, discharge or perform when due, any Excluded Assets and Liabilities.


(b)The General Partner hereby assigns to the Partnership all of the General
Partner’s responsibilities, coverages and liabilities in and to the First
Closing Date Assets, and the Partnership hereby agrees to assume, pay, discharge
and perform when due all of the those responsibilities, coverages and
liabilities. Notwithstanding the foregoing, the Partnership does not assume, or
agree to pay, discharge or perform when due, any Excluded Assets and
Liabilities.


(c)The Partnership hereby assigns to the Operating Company all of the
Partnership’s responsibilities, coverages and liabilities in and to the First
Closing Date Assets, and the Operating Company hereby agrees to assume, pay,
discharge and perform when due all of the those responsibilities, coverages and
liabilities. Notwithstanding the foregoing, the Operating Company does not
assume, or agree to pay, discharge or perform when due, any Excluded Assets and
Liabilities.


3.    Clarification.


(a)For the avoidance of doubt, any conveyance of title to the First Closing Date
Assets from TAC or TRMC, as applicable, to the Operating Company, as applicable,
or assumption of any obligations of TAC or TRMC, as applicable, by the Operating
Company is solely to minimize the need for additional conveyance documents and
instruments.


(b)The intent of the Parties (and the intended treatment of the transactions
contemplated by the Contribution Agreement) is for:


(1)TRMC to convey the applicable Assets and obligations to the General Partner
pursuant to Section 2.1 of the Contribution Agreement;


(2)TAC to convey the applicable Assets and obligations to the General Partner
pursuant to Section 2.2 of the Contribution Agreement;



Exhibit E - Page 3
Contribution Agreement

--------------------------------------------------------------------------------



(3)the General Partner to convey the applicable Assets and obligations to the
Partnership pursuant to Section 2.3 of the Contribution Agreement;


(4)the Partnership to convey the applicable Assets and obligations to the
Operating Company pursuant to Section 2.4 of the Contribution Agreement;


(c)The conveyance of the First Closing Date Assets and obligations by TAC, TRMC,
the General Partner and the Partnership to the Operating Company pursuant to
this Instrument is not intended to be treated as a sale for tax or any other
purposes.


(d)Furthermore, it is the intention of the parties hereto that the only
obligations of TAC or TRMC to be assumed by the Operating Company (after all
relevant distributions and conveyances by TAC, TRMC, the General Partner and the
Partnership) are those that specifically relate to the First Closing Date Assets
to be contributed, meaning that it is intended that the Operating Company shall
not assume any obligations of TAC or TRMC not specifically tied to the First
Closing Date Assets or that do not specifically relate to the First Closing Date
Assets.


4.    Further Assurances. TAC, TRMC, the General Partner and the Partnership
hereby covenant and agree that, at any time and from time to time after the date
of this Instrument, at the request of the Operating Company, Tesoro, TAC, TRMC,
the General Partner and the Partnership will execute and deliver such documents
and instruments of conveyance and transfer as the Operating Company may
reasonably request to consummate more effectively the contribution of the First
Closing Date Assets as contemplated by the Contribution Agreement and to vest in
Operating Company or TLP, as applicable, title to the First Closing Date Assets
transferred under this Instrument.


5.    Miscellaneous Provisions.


(a)Successors in Interest. This Instrument shall be binding upon and inure to
the benefit of the parties and their respective permitted successors, permitted
assigns and legal representatives.


(b)Schedule; Number; Gender; Captions. The schedule to this Instrument is hereby
incorporated into, and made a part of, this Instrument. Whenever the context so
requires, the singular number shall include the plural and the plural shall
include the singular, and the gender of any pronoun shall include the other
genders. Titles and captions of or in this Instrument are inserted only as a
matter of convenience and for reference and in no way affect the scope or intent
of this Instrument.


(c)Applicable Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of Texas.


(d)Severability. If any provision of this Instrument shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Instrument shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.



Exhibit E - Page 4
Contribution Agreement

--------------------------------------------------------------------------------



(e)Amendment. This Instrument may not be amended except by an instrument in
writing signed by TLP, the Operating Company, the Partnership, the General
Partner, TRMC and TAC.


(f)Counterparts. This Instrument may be executed in any number of counterparts
(including facsimile or .pdf copies) with the same effect as if all parties
hereto had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]

Exhibit E - Page 5
Contribution Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Bill of Sale, Assignment and Assumption has been
executed by the parties as of the date first above written.




TESORO REFINING & MARKETING COMPANY LLC
 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
 
 
 
By:
 
By:
 
 
 
Phillip M. Anderson
 
G. Scott Spendlove
 
 
President
 
Chief Financial Officer
 
 
 
 
 
 
 
 
TESORO ALASKA COMPANY LLC
 
TESORO LOGISTICS LP
 
 
 
 
 
By:
 
 
By:


Tesoro Logistics GP, LLC its General Partner
 
G. Scott Spendlove
 
 
 
Chief Financial Officer
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 
 
 
 
TESORO LOGISTICS PIPELINES LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 










Exhibit E - Page 6
Contribution Agreement

--------------------------------------------------------------------------------



SCHEDULE A TO
BILL OF SALE, ASSIGNMENT AND ASSUMPTION


ASSETS


•
TAC’s two-lane truck terminal, and six storage tanks with approximately two
hundred thirteen thousand (213,000) barrels of storage capacity, located in
Nikiski, Alaska, including certain other related assets and properties that are
either located on the same parcel of real estate or used in connection
therewith, and all contracts, permits, licenses and other intangible rights
related to such assets to the extent assignable and to the extent used in
connection with the ownership and operation of the assets and properties
described above, and those applicable assets which are listed in detail as
attached hereto;



•
TRMC’s (i) three-lane truck terminal for the terminalling of gasoline and diesel
products, (ii) two-lane truck terminal for the terminalling of propane, and
(iii) liquefied petroleum gas rail facility, all located at TRMC’s refinery in
Martinez, California, including certain other related assets and properties that
are either located on the same parcel of real estate or used in connection
therewith, and all contracts, permits, licenses and other intangible rights
related to such assets to the extent assignable and to the extent used in
connection with the ownership and operation of the assets and properties
described above, and those applicable assets which are listed in detail as
attached hereto;



•
TRMC’s (i) two-lane truck terminal for the terminalling of diesel products, (ii)
two-lane truck terminal for the terminalling of propane, (iii) liquefied
petroleum gas rail facility, and (iv) four crude and black oil storage tanks
with a shell capacity of approximately one million five hundred thousand
(1,500,000) barrels, all located at TRMC’s refinery in Anacortes, Washington,
including certain other related assets and properties that are either located on
the same parcel of real estate or used in connection therewith, and all
contracts, permits, licenses and other intangible rights related to such assets
to the extent assignable and to the extent used in connection with the ownership
and operation of the assets and properties described above, and those applicable
assets which are listed in detail as attached hereto; and



•
For purposes of Section 1(c) of this Instrument, the Commercial Agreements and
the Martinez Rights Agreement






Exhibit E - Page 7
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Nikiski Terminal
100006322
150RFMKT
Refining and Marketing Assets Operational
NATURAL GAS KNOCK OUT DRUM
25003
10
70
Utilities
18
6
790.30
7,903.00
5/15/1995
Nikiski Terminal
100006468
150RFMKT
Refining and Marketing Assets Operational
UNOCAL TERMINAL-KENAI
25003
12
403
Loading Rack Equipment
16
0
94
942
5/1/1989
Nikiski Terminal
100006565
150RFMKT
Refining and Marketing Assets Operational
(1) 8000 GAL.TANK
25003
12
301
Tanks - Above Ground
10
0
—
1,575.00
4/1/1977
Nikiski Terminal
100006595
150RFMKT
Refining and Marketing Assets Operational
UNOCAL TERMINAL-KENAI
25003
12
403
Loading Rack Equipment
16
0
11,326.60
113,266.00
5/1/1989
Nikiski Terminal
100006728
150RFMKT
Refining and Marketing Assets Operational
REPLACE SEPTIC SYSTEM
25003
12
466
Stations - Systems
10
0
—
2,904.00
9/1/1983
Nikiski Terminal
100006737
135LND.O
Land Operational
NORTH KENAI
25003
10
480
Land
0
0
10,000.00
10,000.00
9/1/1971
Nikiski Terminal
100006740
150RFMKT
Refining and Marketing Assets Operational
UNOCAL TERMINAL-KENAI
25003
12
403
Loading Rack Equipment
0
0
17,382.25
47,347.00
8/1/1989
Nikiski Terminal
100006741
135LND.O
Land Operational
ENVIRONMT SITE ASSESSMNT FOR UNOCAL TERMINAL PURCH
25003
10
480
Land
0
0
31,927.00
31,927.00
3/1/1990
Nikiski Terminal
100012019
150RFMKT
Refining and Marketing Assets Operational
PRODUCT MIXER FOR TANK 103
25003
12
301
Tanks - Above Ground
16
0
2,799.05
11,302.08
10/15/2000
Nikiski Terminal
100012697
150RFMKT
Refining and Marketing Assets Operational
INSTALL LININGS IN TANKS 103,104,105,108 AND 109
25003
12
487
Environmental - Cap
16
0
31,003.45
119,531.50
1/1/2001
Nikiski Terminal
100013220
140LIM.O
Land Improvements Operational
SUMP UPGRADE
25003
12
481
Land Improvements
20
0
36,497.45
106,821.67
1/1/2001
Nikiski Terminal
100016381
150RFMKT
Refining and Marketing Assets Operational
SOUTH TERMINAL SUMP
25003
12
341
Loading Racks
16
0
474.96
1,608.18
9/1/2001
Nikiski Terminal
100018169
140LIM.O
Land Improvements Operational
SECONDARY CONTAINMENT -NIKISKI TERMINAL
25003
12
120
Pollution Control F
20
0
262,144.41
612,166.99
10/15/2002
Nikiski Terminal
100037489
115CMP.O
Computer Equipment Operational
DIAMOND GUARDIAN G3 UPGRADE - NIKISKI - HARDWARE
25003
12
504
Computer Hardware
3
0
2,235.95
22,359.47
11/15/2005
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 8
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Nikiski Terminal
100037490
115CMP.O
Computer Equipment Operational
DIAMOND GUARDIAN G3 UPGRADE - NIKISKI - SOFTWARE
25003
12
507
Computer Software
5
0
—
24,774.87
11/15/2005
Nikiski Terminal
100037703
115CMP.O
Computer Equipment Operational
DIAMOND GUARDIAN G3 UPGRADE - NIKISKI - SOFTWARE
25003
12
507
Computer Software
4
10
—
2,464.00
1/1/2006
Nikiski Terminal
100038238
150RFMKT
Refining and Marketing Assets Operational
FLEXIBLE ADDITIVE CONTROL SYSTEM-NIKISKI TERMINAL
25003
12
124
Process Control Equ
16
0
16,977.35
30,098.33
6/10/2006
Nikiski Terminal
100038240
110BDG.O
Buildings & Structural Assets Operational
ACCULOADS - FLEXIBLE ADDITIVE CONTROL SYS-NIKISKI
25003
12
448
Electrical
16
0
44,266.19
78,477.48
6/10/2006
Nikiski Terminal
100038251
150RFMKT
Refining and Marketing Assets Operational
LUBRICITY ADDITIVE INJECTION SYSTEM - NIKISKI
25003
12
403
Loading Rack Equipment
16
0
32,284.86
57,236.31
6/10/2006
Nikiski Terminal
100038252
150RFMKT
Refining and Marketing Assets Operational
PUMP - LUBRICITY ADDITIVE INJECTION SYSTEM-NIKISKI
25003
12
330
Pumping Equipment
16
0
32,284.86
57,236.31
6/10/2006
Nikiski Terminal
100038253
150RFMKT
Refining and Marketing Assets Operational
UL 142 TANK - LUBRICITY ADDITIVE INJECTION SYSTEM
25003
12
301
Tanks - Above Ground
16
0
32,294.59
57,253.54
6/10/2006
Nikiski Terminal
100038855
150RFMKT
Refining and Marketing Assets Operational
ELEVATED PLATFORMS - PRODUCT FILTERS - NIKISKI
25003
12
488
Ladders & Walkways
15
11
44,153.98
74,237.71
1/1/2007
Nikiski Terminal
100038857
150RFMKT
Refining and Marketing Assets Operational
PRODUCT FILTER ROOF - NIKISKI
25003
12
362
Filters
9
11
61,269.78
175,266.86
1/1/2007
Nikiski Terminal
100040939
150RFMKT
Refining and Marketing Assets Operational
OPEN ENDED PIPE MODIFICATIONS
25003
12
348
Piping
10
0
4,861.16
10,482.25
3/26/2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 9
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Nikiski Terminal
100044232
150RFMKT
Refining and Marketing Assets Operational
KENAI ANTI STAT TANK SKID - TANK
25003
12
301
Tanks - Above Ground
10
0
31,621.19
58,693.59
1/30/2009
Nikiski Terminal
100044233
150RFMKT
Refining and Marketing Assets Operational
KENAI ANTI STAT TANK SKID - INJECTION SYSTEM
25003
12
301
Tanks - Above Ground
10
0
31,621.16
58,693.56
1/30/2009
Nikiski Terminal
100050169
125M&EQT
Machinery and Equipment Operational
JET-A FILTER SEPARATOR
25003
10
350
Other Machinery & E
28
0
71,687.68
75,638.46
7/27/2012
Nikiski Terminal
100050170
125M&EQT
Machinery and Equipment Operational
TANK FARM SUMP SEPARATOR
25003
10
350
Other Machinery & E
28
0
107,531.55
113,457.69
7/27/2012
Nikiski Terminal
100050170-1
125M&EQT
Machinery and Equipment Operational
TANK FARM SUMP SEPARATOR
25003
10
350
Other Machinery & E
28
0
14,003.41
14,549.00
7/27/2012
Nikiski Terminal
100052169
150RFMKT
Refining and Marketing Assets Operational
NIKISKI TERMINAL PORTABLE ACCESS PLATFORM
25003
12
488
Ladders & Walkways
16
0
15,183.85
16,088.85
3/1/2013
Nikiski Terminal
100054588
150RFMKT
Refining and Marketing Assets Operational
NIKISKI TERMINAL TANK 103 SUMP SEPARATOR
25011
12
330
Pumping Equipment
16
0
94,748.53
95,419.45
1/30/2014
Nikiski Terminal
300043196
WIPR&M
WIP - R&M
Tanks - Above Ground
25011
 
 
 
0
0
29,034.08
29,034.08
6/8/2013
Nikiski Terminal
300043197
WIPR&M
WIP - R&M
Equip Installation & Site Fabrication
25011
 
 
 
0
0
30,810.37
30,810.37
6/28/2013
Nikiski Terminal
300043198
WIPR&M
WIP - R&M
Professional Services - Equipment
25011
 
 
 
0
0
32,840.24
32,840.24
4/12/2013
Anacortes
100052304
150RFMKT
Refining and Marketing Assets Operational
12" U/G FIREWATER PIPING-SHORE CRUDE TANKS
21317
10
348
Piping
28
0
759,510.35
783,649.56
3/20/2013
Anacortes
100052305
150RFMKT
Refining and Marketing Assets Operational
12" U/G FIREWATER PIPING-TANK CAR RACK
21317
10
348
Piping
28
0
145,245.51
149,861.74
3/20/2013
Anacortes
100048102
150RFMKT
Refining and Marketing Assets Operational
BUTANE UNLOADING DRUM 14V-855 INSTRUMENTATION
21318
10
446
Instruments
20
0
122,817.99
139,062.35
7/15/2011
Anacortes
100011432
140LIM.O
Land Improvements Operational
C3 TRUCK RACK ROAD UPGRADE
21318
10
481
Land Improvements
26
0
10,769.98
23,787.74
1/1/2000
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 10
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100012050
150RFMKT
Refining and Marketing Assets Operational
CATHODIC PROTECTION MONITORING IN FOUR TANKS
21317
10
301
Tanks - Above Ground
26
0
33,126.96
61,563.73
11/1/2000
Anacortes
100012045
150RFMKT
Refining and Marketing Assets Operational
EMERGENCY SHUT DOWN - PROPANE TRUCK LOADING RACK
21318
10
403
Loading Rack Equipment
26
0
8,483.96
15,811.79
10/23/2000
Anacortes
100045215
150RFMKT
Refining and Marketing Assets Operational
FIRE FOAM DISTRIBUTION SYSTEM - TANK 165
21317
10
301
Tanks - Above Ground
20
0
183,336.43
221,554.60
5/10/2010
Anacortes
100045216
150RFMKT
Refining and Marketing Assets Operational
FIRE FOAM DISTRIBUTION SYSTEM - TANK 166
21317
10
301
Tanks - Above Ground
20
0
183,336.43
221,554.60
5/10/2010
Anacortes
100018898
115CMP.O
Computer Equipment Operational
FUELS MANGER - TANK LEVEL/ALARM SYSTEM - SOFTWARE
21317
10
507
Computer Software
5
0
0
16,512.43
12/27/2002
Anacortes
100005268
150RFMKT
Refining and Marketing Assets Operational
HIGH SULFUR DIESEL DYE INJECTION-2
21318
10
111
De-Isobutanizer Unit
28
0
44,527.57
89,520.00
9/1/1998
Anacortes
100005270
150RFMKT
Refining and Marketing Assets Operational
HIGH SULFUR DIESEL DYE INJECTION-2
21318
10
111
De-Isobutanizer Unit
28
0
3,063.83
6,056.00
12/1/1998
Anacortes
100004559
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
119,369.81
241,486.00
7/1/1955
Anacortes
100004575
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
13,786.83
27,875.00
7/1/1956
Anacortes
100004588
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
33.74
68
7/1/1957
Anacortes
100004605
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
9,203.37
18,608.00
7/1/1958
Anacortes
100004638
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
856.07
1,731.00
7/1/1960
Anacortes
100004652
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
3,245.57
6,562.00
7/1/1961
Anacortes
100004666
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
604.47
1,222.00
7/1/1962
Anacortes
100004698
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
884.79
1,789.00
7/1/1964
Anacortes
100004714
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
880.67
1,781.00
7/1/1965
Anacortes
100004726
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
552.45
1,117.00
7/1/1966
Anacortes
100004752
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
1,204.77
2,436.00
7/1/1968


Exhibit E - Page 11
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100004765
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
4,767.58
9,640.00
7/1/1969
Anacortes
100004778
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
1,824.73
3,689.00
7/1/1970
Anacortes
100004790
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
9,372.00
18,949.00
7/1/1971
Anacortes
100004804
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,076.31
4,198.00
7/1/1972
Anacortes
100004851
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
188.69
382
7/1/1975
Anacortes
100004863
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
9,734.84
19,683.00
7/1/1976
Anacortes
100004875
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
666.46
1,347.00
7/1/1977
Anacortes
100004888
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,562.22
5,181.00
7/1/1978
Anacortes
100004904
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
19,988.91
40,415.00
7/1/1979
Anacortes
100004919
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
265.73
537
7/1/1980
Anacortes
100004932
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,745.06
5,550.00
7/1/1981
Anacortes
100004945
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
1,846.13
3,733.00
7/1/1982
Anacortes
100004958
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
94.33
191
7/1/1983
Anacortes
100005049
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
2,017.52
4,079.00
7/1/1989
Anacortes
100005068
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
164,380.29
332,361.00
7/1/1990
Anacortes
100005086
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
6,729.50
13,606.00
7/1/1991
Anacortes
100005124
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
117,258.58
237,085.00
7/1/1993
Anacortes
100005164
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
81,505.50
164,796.00
7/1/1995
Anacortes
100005183
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
6,413.59
12,968.00
7/1/1996
Anacortes
100005200
150RFMKT
Refining and Marketing Assets Operational
LOADING RACKS
21318
10
341
Loading Racks
28
0
39,231.61
79,323.00
7/1/1997
Anacortes
100004682
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
144,386.80
291,936.00
7/1/1963
Anacortes
100004697
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
56,858.83
114,963.00
7/1/1964
Anacortes
100004713
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
14,161.02
28,632.00
7/1/1965


Exhibit E - Page 12
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100004725
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
7,980.33
16,135.00
7/1/1966
Anacortes
100004740
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
2,313.83
4,678.00
7/1/1967
Anacortes
100004751
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
74,038.41
149,698.00
7/1/1968
Anacortes
100004764
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
117,125.93
236,817.00
7/1/1969
Anacortes
100004777
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
6,734.98
13,617.00
7/1/1970
Anacortes
100004789
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
78,233.93
158,182.00
7/1/1971
Anacortes
100004803
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
67,478.46
136,435.00
7/1/1972
Anacortes
100004819
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
3,044.57
6,155.00
7/1/1973
Anacortes
100004834
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
10,361.20
20,949.00
7/1/1974
Anacortes
100004850
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
17,531.92
35,448.00
7/1/1975
Anacortes
100004874
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
10,337.48
20,902.00
7/1/1977
Anacortes
100004903
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
40,181.56
81,244.00
7/1/1979
Anacortes
100004918
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
6,539.44
13,222.00
7/1/1980
Anacortes
100004931
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
107,443.92
217,242.00
7/1/1981
Anacortes
100004944
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
16,273.33
32,904.00
7/1/1982
Anacortes
100004957
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
12,271.62
24,812.00
7/1/1983
Anacortes
100004972
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
11,267.83
22,783.00
7/1/1984


Exhibit E - Page 13
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100004987
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
53,900.85
108,983.00
7/1/1985
Anacortes
100005002
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
7,703.16
15,575.00
7/1/1986
Anacortes
100005016
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
4,870.17
9,847.00
7/1/1987
Anacortes
100005067
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
2,031.66
4,108.00
7/1/1990
Anacortes
100005085
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
8,144.92
16,468.00
7/1/1991
Anacortes
100005104
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
27,713.07
56,033.00
7/1/1992
Anacortes
100005123
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
254,657.42
514,893.00
7/1/1993
Anacortes
100005145
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
7,064,837.34
14,284,430.00
7/1/1994
Anacortes
100005163
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
824,754.43
1,667,575.00
7/1/1995
Anacortes
100005182
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
12,464.40
25,202.00
7/1/1996
Anacortes
100005199
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
392,462.37
793,522.00
7/1/1997
Anacortes
100005215
150RFMKT
Refining and Marketing Assets Operational
OIL STORAGE
21317
10
301
Tanks - Above Ground
28
0
87,027.97
175,962.00
11/15/1998
Anacortes
100045213
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING - PIPING & INFRASTRUCTURE
21318
10
348
Piping
20
0
405,962.37
496,177.11
2/9/2010
Anacortes
100045212
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING - VAPORIZATION UNIT
21318
10
403
Loading Rack Equipment
20
0
207,170.50
253,208.84
2/9/2010
Anacortes
100045210
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING COMPRESSOR #1
21318
10
325
Compressors
20
0
552,974.97
676,053.60
2/9/2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 14
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100045211
150RFMKT
Refining and Marketing Assets Operational
RAIL CAR UNLOADING COMPRESSOR #2
21318
10
325
Compressors
20
0
552,974.96
676,053.59
2/9/2010
Anacortes
100044085
150RFMKT
Refining and Marketing Assets Operational
REDUNDANT HIGH LEVEL ALARM - TANK 165
21317
10
302
Tank Monitoring Equipment
15
0
25,996.99
36,487.00
5/29/2009
Anacortes
100044086
150RFMKT
Refining and Marketing Assets Operational
REDUNDANT HIGH LEVEL ALARM - TANK 166
21317
10
302
Tank Monitoring Equipment
15
0
25,997.30
36,487.41
5/29/2009
Anacortes
100005266
150RFMKT
Refining and Marketing Assets Operational
SECONDARY SEALS PH 5
21317
10
301
Tanks - Above Ground
28
0
62,313.41
125,277.00
9/1/1998
Anacortes
100005267
150RFMKT
Refining and Marketing Assets Operational
SECONDARY SEALS PH 5
21317
10
301
Tanks - Above Ground
28
0
277,070.94
547,714.00
12/1/1998
Anacortes
100011175
150RFMKT
Refining and Marketing Assets Operational
SECONDARY SEALS PH5
21317
10
301
Tanks - Above Ground
27
0
149,143.72
298,712.53
4/1/1999
Anacortes
100011187
150RFMKT
Refining and Marketing Assets Operational
SHPNG: REPL 2400V MOTOR STARTERS
21317
10
448
Electrical
27
0
10,348.21
20,485.34
6/1/1999
Anacortes
900001977
910DTKRS
Deferred Tank Restoration Costs
TANK 136 ANNULAR FLOOR PLATE
21317
10
 
 
20
0
242,473.90
255,235.69
3/7/2013
Anacortes
100012054
150RFMKT
Refining and Marketing Assets Operational
TANK 165 SECONDARY SEALS
21317
10
301
Tanks - Above Ground
26
0
554,278.67
1,085,684.71
2/5/2000
Anacortes
100040846
150RFMKT
Refining and Marketing Assets Operational
TERMINAL MGMT SYS TRUCK RACK - DCS INSTRUMENTATION
21318
10
124
Process Control Equ
10
0
90,524.66
193,709.29
4/1/2008
Anacortes
100045039
150RFMKT
Refining and Marketing Assets Operational
TERMINAL MGMT SYS TRUCK RACK - DCS INSTRUMENTATION
21318
10
124
Process Control Equ
8
3
3,818.17
7,000.00
1/1/2010
Anacortes
100040845
115CMP.O
Computer Equipment Operational
TERMINAL MGMT SYS TRUCK RACK TMS3000 COMPUTER HDWR
21318
10
504
Computer Hardware
3
0
6,303.96
63,039.60
4/1/2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 15
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Anacortes
100040844
115CMP.O
Computer Equipment Operational
TERMINAL MGMT SYS TRUCK RACK TMS3000 SYS SOFTWARE
21318
10
507
Computer Software
3
0
0
47,279.70
4/1/2008
Anacortes
100005281
150RFMKT
Refining and Marketing Assets Operational
TK 165 HEATER SUCTION PIPING
21317
10
301
Tanks - Above Ground
28
0
2,555.56
5,138.00
9/1/1998
Anacortes
100005282
150RFMKT
Refining and Marketing Assets Operational
TK 165 HEATER SUCTION PIPING
21317
10
301
Tanks - Above Ground
28
0
1,442.40
2,852.00
12/1/1998
Anacortes
100036687
150RFMKT
Refining and Marketing Assets Operational
TRUCK LOADING RACK SYSTEM
21318
10
341
Loading Racks
10
0
1,901.63
17,093.04
4/15/2004
Anacortes
100046375
150RFMKT
Refining and Marketing Assets Operational
TRUCK RACK EMERGENCY SHUTDOWN SYSTEM
21318
10
403
Loading Rack Equipment
20
0
73,302.20
85,111.41
2/9/2011
Martinez
100036997
150RFMKT
Refining and Marketing Assets Operational
GAS/DIESEL TRUCK RACK-RECOMMISSION TRUCK RACK PROJ
18362
10
341
Loading Racks
25
0
6,436,568.55
9,437,783.93
5/13/2005
Martinez
100037812
150RFMKT
Refining and Marketing Assets Operational
TR3 LOADING RACK - TRAFFIC FLOW INFRASTRUCTURE
18362
10
341
Loading Racks
24
0
242,399.01
348,618.84
1/15/2006
Martinez
100037928
150RFMKT
Refining and Marketing Assets Operational
GAS/DIESEL TRUCK RACK-RECOMMISSION TRUCK RACK PROJ
18362
10
341
Loading Racks
24
0
99,845.19
143,822.23
1/1/2006
Martinez
100045683
150RFMKT
Refining and Marketing Assets Operational
EMERGENCY SHUTDOWN STATIONS - TRUCK RACK
18362
10
403
Loading Rack Equipment
20
0
21,087.56
24,858.69
10/21/2010
Martinez
100048438
150RFMKT
Refining and Marketing Assets Operational
SHELL GASOLINE ADDITIVE INJECTION SYSTEM
18362
12
403
Loading Rack Equipment
20
0
411,974.29
465,179.14
8/16/2011
Martinez
100048676
150RFMKT
Refining and Marketing Assets Operational
LOADING RACK - DRAIN POT - TRACT 3
18362
10
403
Loading Rack Equipment
27
11
26,526.04
28,518.05
1/1/2012
Martinez
100053859
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK STORAGE TANKS 982 & 983
18362
10
301
Crude Tanks - Above Ground
28
0
1,295,610.66
1,318,567.90
8/16/2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 16
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Martinez
100053859-1
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK STORAGE TANKS 982 & 983
18362
10
301
Crude Tanks - Above Ground
28
0
1,326.69
1,370.75
1/1/2014
Martinez
100053860
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK PIPING
18362
10
403
Loading Rack Equipment
28
0
1,119,544.47
1,139,381.98
8/16/2013
Martinez
100053861
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK 10512 Offloading PUMP
18362
10
403
Loading Rack Equipment
28
0
146,516.90
149,113.08
8/16/2013
Martinez
100053863
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK 10506 W Blending & Circulat
18362
10
403
Loading Rack Equipment
28
0
100,799.09
102,585.24
8/16/2013
Martinez
100053864
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK 10507 E Blending & Circulat
18362
10
403
Loading Rack Equipment
28
0
100,798.73
102,584.87
8/16/2013
Martinez
100053865
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK I&E
18362
10
403
Loading Rack Equipment
28
0
876,879.02
892,416.63
8/16/2013
Martinez
100053866
150RFMKT
Refining and Marketing Assets Operational
BIODIESEL LOADING RACK SAFETY SYSTEM
18362
10
403
Loading Rack Equipment
28
0
26,437.20
26,905.65
8/16/2013
Martinez
300040474
WIPR&M
WIP - R&M
Concrete/Earth
18362
 
 
 
0
0
1,289.79
1,289.79
3/8/2013
Martinez
300040476
WIPR&M
WIP - R&M
Contract Services
18362
 
 
 
0
0
7,236.08
7,236.08
10/18/2012
Martinez
300042785
WIPR&M
WIP - R&M
Other Materials
18362
 
 
 
0
0
906.15
906.15
10/26/2013
Martinez
300045203
300WIP.O
Work in Progress - Refining & Marketing
Contract Services
18362
 
 
 
0
0
51,339.68
51,339.68
12/31/2013
Martinez
100034564
150RFMKT
Refining and Marketing Assets Operational
TK646 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034565
150RFMKT
Refining and Marketing Assets Operational
TK647 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034566
150RFMKT
Refining and Marketing Assets Operational
TK648 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034567
150RFMKT
Refining and Marketing Assets Operational
TK649 - BUILT IN 1956
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034576
150RFMKT
Refining and Marketing Assets Operational
TK666 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 17
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Martinez
100034577
150RFMKT
Refining and Marketing Assets Operational
TK667 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034578
150RFMKT
Refining and Marketing Assets Operational
TK668 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034579
150RFMKT
Refining and Marketing Assets Operational
TK669 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100034580
150RFMKT
Refining and Marketing Assets Operational
TK670 - BUILT IN 1957
18004
10
301
Tanks - Above Ground
28
0
8,693.51
14,000.00
5/17/2002
Martinez
100035994
150RFMKT
Refining and Marketing Assets Operational
UPGRADE ETHYL MERCAPTAN STORAGE VESSEL
18342
10
310
Vessels
26
0
53,113.67
81,053.88
3/17/2004
Martinez
100036337
150RFMKT
Refining and Marketing Assets Operational
BUTANE LOADING RACK PUMPS - UPGRADES
18342
10
341
Loading Racks
26
0
307,659.22
459,390.64
8/25/2004
Martinez
100036734
150RFMKT
Refining and Marketing Assets Operational
UPGRADE BUTANE LOADING RACK PUMPS-LOADING RACK EQU
18342
10
341
Loading Racks
25
0
8,221.53
12,271.00
1/1/2005
Martinez
100037606
150RFMKT
Refining and Marketing Assets Operational
LPG SHIPPING - PHA RECOMMENDATIONS 2004/05
18004
10
115
LPG Fractionation Facilities
25
0
480,062.19
682,876.56
12/12/2005
Martinez
100038347
150RFMKT
Refining and Marketing Assets Operational
LIQUID PETRO GAS LOADING RACK-PHA RECOMMEND 04/05
18363
10
341
Loading Racks
24
0
39,428.59
55,460.00
6/21/2006
Martinez
100039062
150RFMKT
Refining and Marketing Assets Operational
TRACT 3 RAIL SPUR PIPE BRIDGE
18361
10
348
Piping
20
0
206,625.00
300,000.00
4/12/2007
Martinez
100040583
150RFMKT
Refining and Marketing Assets Operational
FIREWATER SYSTEM UPGR-TRACT 3 LPG BULLETS
18044
10
209
Water Systems
19
1
437,095.00
616,347.04
1/1/2008
Martinez
100040882
150RFMKT
Refining and Marketing Assets Operational
POTABLE WATER SYSTEM MODIFICATIONS - TRACK 3
18361
10
209
Water Systems
28
0
268,025.00
328,253.71
6/25/2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit E - Page 18
Contribution Agreement

--------------------------------------------------------------------------------



Asset Location
Asset
Asset Class
Asset Class Detail
Asset Name
Cost Ctr
Bus Seg
Detail Cd
Detail Code Description
Life/Yr
Life/Mo
     Net Book
Cost
Cap Date
Martinez
100044828
150RFMKT
Refining and Marketing Assets Operational
POTABLE WATER SYSTEM MODIFICATIONS - TRACK 3
18361
10
209
Water Systems
26
5
18,597.37
21,674.16
1/1/2010
Martinez
100046367
150RFMKT
Refining and Marketing Assets Operational
LOADING RACK BACKPRESSURE DETECTION SYSTEM
18363
10
124
Process Control Equ
10
0
100,756.61
140,183.15
1/20/2011
Martinez
100049001
150RFMKT
Refining and Marketing Assets Operational
CALARP SEISMIC UPGRADES - LPG - SHIPPING
18363
10
341
Loading Racks
28
0
17,530.95
18,816.15
1/27/2012




Exhibit E - Page 19
Contribution Agreement

--------------------------------------------------------------------------------





EXHIBIT E-2


BILL OF SALE, ASSIGNMENT AND ASSUMPTION


This Bill of Sale, Assignment and Assumption, dated to be effective as of
[_______], 2014 (this “Instrument”), is made, executed and delivered by Tesoro
Corporation, a Delaware corporation (“Tesoro”), Tesoro Logistics GP, LLC, a
Delaware limited liability company (the “General Partner”), and Tesoro Logistics
LP, a Delaware limited partnership (the “Partnership”), in favor of Tesoro
Logistics Operations LLC, a Delaware limited liability company (“Operating
Company”), and Tesoro Logistics Pipelines LLC, a Delaware limited liability
company (“TLP”). Capitalized terms not defined herein shall have the meanings
given to them in the Contribution Agreement (as defined below).


WHEREAS, Tesoro, the General Partner, the Partnership, the Operating Company,
TLP and certain other parties have entered into a Contribution, Conveyance and
Assumption Agreement dated as of June 23, 2014 (the “Contribution Agreement”);
and


WHEREAS, the execution and delivery of this Instrument by Tesoro, the General
Partner, the Partnership and the Operating Company is a condition to the
obligations of all of the parties to the Contribution Agreement to consummate
the transactions contemplated thereby.


NOW, THEREFORE, in consideration of the premises above and the mutual agreements
set forth in the Contribution Agreement, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


6.    Bill of Sale and Assignment of Assets.


(a)Tesoro hereby transfers, conveys, assigns, grants, bargains, sets over,
releases, delivers, vests and confirms unto the General Partner and its
successors and assigns, forever, the entire right, title and interest of Tesoro
in and to any and all of the TAPC Equity (as defined in, described in, and
subject to the terms of, the Contribution Agreement).


(b)The General Partner hereby transfers, conveys, assigns, grants, bargains,
sets over, releases, delivers, vests and confirms unto the Partnership and its
successors and assigns, forever, the entire right, title and interest of the
General Partner in and to any and all of the TAPC Equity (as defined in,
described in, and subject to the terms of, the Contribution Agreement).


(c)The Partnership hereby transfers, conveys, assigns, grants, bargains, sets
over, releases, delivers, vests and confirms unto the Operating Company and its
successors and assigns, forever, the entire right, title and interest of the
Partnership in and to any and all of the TAPC Equity (as defined in, described
in, and subject to the terms of, the Contribution Agreement).


(d)The Operating Company hereby transfers, conveys, assigns, grants, bargains,
sets over, releases, delivers, vests and confirms unto TLP and its successors
and assigns, forever, the entire right, title and interest of the Operating
Company in and to any and all

Exhibit E - Page 20
Contribution Agreement

--------------------------------------------------------------------------------



of the TAPC Equity (as defined in, described in, and subject to the terms of,
the Contribution Agreement).


7.    Assignment and Assumption.


(a)Tesoro hereby assigns to the General Partner all of Tesoro’s
responsibilities, coverages and liabilities in and to the TAPC Equity, and the
General Partner hereby agrees to assume, pay, discharge and perform when due all
of those responsibilities, coverages and liabilities.


(b)The General Partner hereby assigns to the Partnership all of the
Partnership’s responsibilities, coverages and liabilities in and to the TAPC
Equity, and the Partnership hereby agrees to assume, pay, discharge and perform
when due all of those responsibilities, coverages and liabilities.


(c)The Partnership hereby assigns to the Operating Company all of Tesoro’s
responsibilities, coverages and liabilities in and to the TAPC Equity, and the
Operating Company hereby agrees to assume, pay, discharge and perform when due
all of those responsibilities, coverages and liabilities.


(d)The Operating Company hereby assigns to TLP all of Tesoro’s responsibilities,
coverages and liabilities in and to the TAPC Equity, and TLP hereby agrees to
assume, pay, discharge and perform when due all of those responsibilities,
coverages and liabilities.


8.    Clarification.


(a)For the avoidance of doubt, any conveyance of title to the TAPC Equity from
Tesoro to TLP, or assumption of any obligations of Tesoro by TLP is solely to
minimize the need for additional conveyance documents and instruments.


(b)The intent of the Parties (and the intended treatment of the transactions
contemplated by the Contribution Agreement) is for:


(1)Tesoro to convey the TAPC Equity and related obligations to the General
Partner pursuant to Section 2.5(a) of the Contribution Agreement;


(2) the General Partner to convey the TAPC Equity and related obligations to the
Partnership pursuant to Section 2.5(b) of the Contribution Agreement;


(3)the Partnership to convey the TAPC Equity and related obligations to the
Operating Company pursuant to Section 2.5(d) of the Contribution Agreement; and


(4)the Operating Company to convey the TAPC Equity and related obligations to
TLP pursuant to Section 2.5(e) of the Contribution Agreement;


(c)The conveyance of the TAPC Equity and related obligations by Tesoro, the
General Partner, the Partnership and the Operating Company to TLP pursuant to
this

Exhibit E - Page 21
Contribution Agreement

--------------------------------------------------------------------------------



Instrument is not intended to be treated as a sale for tax or any other
purposes.


(d)Furthermore, it is the intention of the parties hereto that the only
obligations of Tesoro to be assumed by TLP (after all relevant conveyances by
Tesoro, the General Partner, the Partnership and the Operating Company) are
those that specifically relate to the TAPC Equity, meaning that it is intended
that TLP shall not assume any obligations of Tesoro not specifically tied to the
TAPC Equity or that do not specifically relate to the TAPC Equity.


9.    Further Assurances. Tesoro, the General Partner, the Partnership and the
Operating Company hereby covenant and agree that, at any time and from time to
time after the date of this Instrument, at the request of TLP, Tesoro, the
General Partner, the Partnership and the Operating Company will execute and
deliver such documents and instruments of conveyance and transfer as TLP may
reasonably request to consummate more effectively the contribution of the TAPC
Equity as contemplated by the Contribution Agreement and to vest in TLP title to
the TAPC Equity transferred under this Instrument.


10.    Miscellaneous Provisions.


(a)Successors in Interest. This Instrument shall be binding upon and inure to
the benefit of the parties and their respective permitted successors, permitted
assigns and legal representatives.


(b)Schedule; Number; Gender; Captions. The schedule to this Instrument is hereby
incorporated into, and made a part of, this Instrument. Whenever the context so
requires, the singular number shall include the plural and the plural shall
include the singular, and the gender of any pronoun shall include the other
genders. Titles and captions of or in this Instrument are inserted only as a
matter of convenience and for reference and in no way affect the scope or intent
of this Instrument.


(c)Applicable Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of Texas.


(d)Severability. If any provision of this Instrument shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions of this Instrument shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.


(e)Amendment. This Instrument may not be amended except by an instrument in
writing signed by TLP, the Operating Company, the Partnership, the General
Partner and Tesoro.


(f)Counterparts. This Instrument may be executed in any number of counterparts
(including facsimile or .pdf copies) with the same effect as if all parties
hereto had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]



Exhibit E - Page 22
Contribution Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Bill of Sale, Assignment and Assumption has been
executed by the parties as of the date first above written.




TESORO CORPORATION
 
TESORO LOGISTICS GP, LLC
 
 
 
 
 
By:
 
 
By:
 
 
G. Scott Spendlove
 
 
Phillip M. Anderson
 
Chief Financial Officer
 
 
President
 
 
 
 
 
 
 
 
TESORO LOGISTICS LP
 
 
 
 
 
 
 
 
By:
Tesoro Logistics GP, LLC,
its general partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 
 
 
 
TESORO LOGISTICS OPERATIONS LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 
 
 
 
TESORO LOGISTICS PIPELINES LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Phillip M. Anderson
 
 
 
 
President
 
 
 
 
 


Exhibit E - Page 23
Contribution Agreement

--------------------------------------------------------------------------------





EXHIBIT F


Simplified Pro-Forma Adjusted Balance Sheet of TAPC


The following simplified pro forma adjusted balance sheet of TAPC uses pro forma
numbers as of June 30, 2014, based on actual numbers as of April 30, 2014, and
reflects the transactions to be completed prior to the contribution of the TAPC
Equity as contemplated by Section 2.5 of this Agreement.




Simplified Pro Forma Adjusted Balance Sheet of TAPC as of 6/30/14
(all amounts in thousands)
 
 
 
 
 
 
 
Step 1
Step 2
 
 
 
 
Distribute
Final
 
Proforma
Tesoro
Intercompany
Proforma 6/30/14
 
6/30/14
Assumes
Receivable to
as adjusted
 
 
Liabilities
Tesoro
 
Prepaid Right of Way
$
337


 
 
$
337


PP&E
6,728


 
 
6,728


Intercompany Receivable
63,509


(795
)
(62,714
)
—


Total Assets
$
70,574


 
 
$
7,065


 
 
 
 
 
Accounts Payable
$
261


(261
)
 
$
—


Accrued Liability
534


(534
)
 
—


Members Equity
69,779


 
(62,174
)
7,605


Total Liabilities & Members Equity
$
70,574


 
 
$
7,605


 
 
 
 
 




Exhibit F - Page 1
Contribution Agreement